



EXHIBIT 10.1
CONFORMED COPY
Published CUSIP Number: 47783YAH2
Revolving Credit CUSIP Number: 47783YAJ8



--------------------------------------------------------------------------------



$1,000,000,000
CREDIT AGREEMENT
dated as of


June 19, 2018


among
JOHN BEAN TECHNOLOGIES CORPORATION
and
JOHN BEAN TECHNOLOGIES EUROPE B.V.,
as Borrowers,
the Lenders Party Hereto,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents


and

BMO HARRIS BANK N.A., CITIBANK, N.A., MUFG BANK, LTD.,
PNC BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
_____________________________________________________


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------



1

--------------------------------------------------------------------------------


TABLE OF CONTENTS






ARTICLE I
Definitions




SECTION 1.01
Defined Terms 1

SECTION 1.02
Classification of Loans and Borrowings    30

SECTION 1.03
Terms Generally; Rates    31

SECTION 1.04
Accounting Terms; GAAP    31

SECTION 1.05
UCC Terms; Rounding    32

SECTION 1.06
Limited Condition Acquisitions    32

ARTICLE II
The Credits
SECTION 2.01
Commitments    33

SECTION 2.02
Loans and Borrowings    33

SECTION 2.03
Requests for Revolving Borrowings    34

SECTION 2.04
Determination of Dollar Amounts    35

SECTION 2.05
Swingline Loans    35

SECTION 2.06
Letters of Credit    37

SECTION 2.07
Funding of Borrowings    42

SECTION 2.08
Interest Elections    43

SECTION 2.09
Termination and Reduction of Commitments    44

SECTION 2.10
Repayment of Loans; Evidence of Debt    45

SECTION 2.11
Prepayment of Loans    45

SECTION 2.12
Fees    46

SECTION 2.13
Interest    47

SECTION 2.14
Alternate Rate of Interest    48

SECTION 2.15
Increased Costs    49

SECTION 2.16
Break Funding Payments    50

SECTION 2.17
Taxes    51

SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    54

SECTION 2.19
Mitigation Obligations; Replacement of Lenders    56

SECTION 2.20
Expansion Option    56

SECTION 2.21
Market Disruption    58

SECTION 2.22
Judgment Currency    59

SECTION 2.23
Senior Debt    59

SECTION 2.24
Defaulting Lenders    59

SECTION 2.25
Illegality    61



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






ARTICLE III
Representations and Warranties
SECTION 3.01
Organization; Powers; Subsidiaries    61

SECTION 3.02
Authorization; Enforceability    62

SECTION 3.03
Governmental Approvals; No Conflicts    62

SECTION 3.04
Financial Condition; No Material Adverse Change    62

SECTION 3.05
Properties    63

SECTION 3.06
Litigation and Environmental Matters    63

SECTION 3.07
Compliance with Laws and Agreements    63

SECTION 3.08
Investment Company Status    63

SECTION 3.09
Taxes    63

SECTION 3.10
ERISA    63

SECTION 3.11
Disclosure    64

SECTION 3.12
Federal Reserve Regulations    64

SECTION 3.13
[Reserved]    64

SECTION 3.14
No Default    64

SECTION 3.15
[Reserved]    64

SECTION 3.16
Solvency    64

SECTION 3.17
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions    64

SECTION 3.18
Embargoed Persons    64

SECTION 3.19
Collateral Documents    65

ARTICLE IV
Conditions
SECTION 4.01
Effective Date    65

SECTION 4.02
Each Credit Event    67

ARTICLE V
Affirmative Covenants
SECTION 5.01
Financial Statements and Other Information    68

SECTION 5.02
Notices of Material Events    69

SECTION 5.03
Existence; Conduct of Business    69

SECTION 5.04
Payment of Obligations    70

SECTION 5.05
Maintenance of Properties; Insurance    70

SECTION 5.06
Books and Records; Inspection Rights    70

SECTION 5.07
Compliance with Laws and Material Contractual Obligations    70

SECTION 5.08
Use of Proceeds    70

SECTION 5.09
Additional Subsidiaries    71

SECTION 5.10
Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation;
Anti-Money Laundering Laws and Sanctions    71

SECTION 5.11
Further Assurances    72






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






SECTION 5.12
Post-Closing Matters    72

ARTICLE VI
Negative Covenants
SECTION 6.01
Indebtedness    72

SECTION 6.02
Liens    76

SECTION 6.03
Fundamental Changes and Asset Sales    77

SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions    78

SECTION 6.05
Swap Agreements    80

SECTION 6.06
Transactions with Affiliates    80

SECTION 6.07
Restricted Payments    80

SECTION 6.08
Restrictive Agreements    81

SECTION 6.09
Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents    82

SECTION 6.10
Sale and Leaseback Transactions    82

SECTION 6.11
Financial Covenants    83

ARTICLE VII

SECTION 7.01
Events of Default    83

SECTION 7.02
Rights and Remedies Cumulative; Non-Waiver; etc    85

SECTION 7.03
Crediting of Payments and Proceeds    85

SECTION 7.04
Administrative Agent May File Proofs of Claim    86

SECTION 7.05
Credit Bidding    87

ARTICLE VIII
The Administrative Agent
SECTION 8.01
Appointment and Authority    87

SECTION 8.02
Rights as a Lender    88

SECTION 8.03
Exculpatory Provisions    88

SECTION 8.04
Reliance by the Administrative Agent    89

SECTION 8.05
Delegation of Duties    89

SECTION 8.06
Resignation of Administrative Agent    90

SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders    91

SECTION 8.08
No Other Duties, Etc    91

SECTION 8.09
Collateral and Guaranty Matters    91

SECTION 8.10
Secured Swap Agreements, Secured Banking Services Agreements and Secured
Bilateral Letter of Credit Facilities    92

SECTION 8.11
Parallel Debt    93

ARTICLE IX
Miscellaneous





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






SECTION 9.01
Notices    93

SECTION 9.02
Waivers; Amendments    94

SECTION 9.03
Expenses; Indemnity; Damage Waiver    96

SECTION 9.04
Successors and Assigns    98

SECTION 9.05
Survival    101

SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution    102

SECTION 9.07
Severability    102

SECTION 9.08
Right of Setoff    102

SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process    103

SECTION 9.10
WAIVER OF JURY TRIAL    104

SECTION 9.11
Headings    104

SECTION 9.12
Confidentiality    104

SECTION 9.13
USA PATRIOT Act; Anti-Money Laundering Laws    104

SECTION 9.14
Releases of Subsidiary Guarantors    105

SECTION 9.15
Interest Rate Limitation    105

SECTION 9.16
No Advisory or Fiduciary Responsibility    105

SECTION 9.17
Attorney Representation    106

SECTION 9.18
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    106

SECTION 9.19
Certain ERISA Matters    106



ARTICLE X
Company Guarantee









--------------------------------------------------------------------------------








SCHEDULES:
Schedule 1.01(a)    – Letter of Credit Commitments
Schedule 1.01(b)    – Secured Bilateral Letter of Credit Facilities
Schedule 2.01     – Commitments
Schedule 2.06    – Existing Letters of Credit
Schedule 3.01    – Subsidiaries
Schedule 5.12    – Post-Closing Matters
Schedule 6.01    – Existing Indebtedness
Schedule 6.02    – Existing Liens
Schedule 6.04    – Existing Intercompany Investments, Loans and Advances


EXHIBITS:
Form of:
Exhibit A     – Assignment and Assumption
Exhibit B    – Compliance Certificate
Exhibit C-1    – Borrowing Request
Exhibit C-2    – Interest Election Request
Exhibit D-1    – U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit D-2    – U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit D-3    – U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit D-4    – U.S. Tax Certificate (Foreign Lenders That Are Partnerships)









--------------------------------------------------------------------------------






This CREDIT AGREEMENT (this “Agreement”), dated as of June 19, 2018, is among
JOHN BEAN TECHNOLOGIES CORPORATION, JOHN BEAN TECHNOLOGIES EUROPE B.V., the
LENDERS from time to time party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The Borrowers (as defined below) have requested, and subject to the terms and
conditions set forth in this Agreement, the Administrative Agent and the Lenders
have agreed to extend a revolving credit facility to the Borrowers.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
ARTICLE I
Definitions


SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum equal to (a) the
Eurocurrency Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
“Administrative Agent” means Wells Fargo (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$1,000,000,000.
“Agreed Currencies” means (a) Dollars, (b) Euro, (c) Pounds Sterling, (d)
Swedish Krona, (e) Canadian dollars, and (f) any other currency that is (i) a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (ii) available in the London
interbank deposit market and (iii) agreed to by the Administrative Agent and
each of the Lenders.
“Agreement” has the meaning assigned to such term in the recitals hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of


1

--------------------------------------------------------------------------------





doubt, the Adjusted Eurocurrency Rate for any day shall be based on the rate as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the U.K. Bribery Act
2010, as amended, and the rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the Total Net Leverage Ratio applicable on such date:
Category:
Total Net Leverage Ratio:
Eurocurrency Spread
ABR Spread
Facility Fee Rate
1
≤ 1.50 to 1.00
1.075%
0.075%
0.150%
2
> 1.50 to 1.00 but 
≤ 2.00 to 1.00
1.175%
0.175%
0.175%
3
> 2.00 to 1.00 but 
≤ 2.50 to 1.00
1.275%
0.275%
0.200%
4
> 2.50 to 1.00 but 
≤ 3.00 to 1.00
1.500%
0.500%
0.250%
5
> 3.00 to 1.00 but 
≤ 3.50 to 1.00
1.700%
0.700%
0.300%
6
> 3.50 to 1.00
2.000%
1.000%
0.350%



For purposes of the foregoing,
(i)    if at any time the Company fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 6 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and





--------------------------------------------------------------------------------





ending on the date on which the Financials are actually delivered, after which
the Category shall be determined in accordance with the table above as
applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that a higher Category should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Company and the Swingline Lender.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services Agreement” means any agreement in connection with any of the
following bank services: (a) credit cards for commercial customers (including,
without limitation, commercial credit cards and purchasing cards), (b) stored
value cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Banking Services Provider” means any Person that, (a) at the time it enters
into a Banking Services Agreement with the Company or any Subsidiary, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Effective Date), is a party
to a Banking Services





--------------------------------------------------------------------------------





Agreement with the Company or any Subsidiary, in each case in its capacity as a
party to such Banking Services Agreement.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Bilateral L/C Issuer” means any Lender or Affiliate of a Lender that issues
letters of credit or provides bank guarantees under a Secured Bilateral Letter
of Credit Facility.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means the Company and/or the Dutch Borrower, as the context may
require.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Incremental Term Loans of the same
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit C-1.
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are





--------------------------------------------------------------------------------





the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euro, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
Euro).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Captive Finance Subsidiary” means a wholly-owned Subsidiary of the Company that
(a) functions primarily to provide financing to customers purchasing products or
equipment from the Company and its Subsidiaries and activities reasonably
related thereto (including without limitation the financing of ancillary
equipment not manufactured by the Company that is purchased by the customer in
conjunction with the Company’s equipment), (b) has no Indebtedness other than
Indebtedness that is non-recourse to the Company or any of its Subsidiaries
(other than the Captive Finance Subsidiary and its subsidiaries) or any of their
respective assets and (c) does not Guarantee any Indebtedness of the Company or
any of its Subsidiaries (other than Indebtedness of Captive Finance Subsidiaries
and their subsidiaries).
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    commercial paper maturing within one (1) year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    certificates of deposit, banker’s acceptances and time deposits maturing
within one (1) year from the date of acquisition thereof issued or guaranteed by
or placed with, and money market deposit accounts issued or offered by, any
domestic or foreign commercial bank which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(f)    Canadian dollars, Dollars, Euro, Pounds Sterling, Swedish Krona or such
other currencies that are readily convertible into Dollars and held by it from
time to time in the ordinary course of business and not for speculative
purposes;
(g)    securities with average maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth, province or
territory of Canada or the United States, by any political subdivision or taxing
authority of any such state, commonwealth, province or territory having an
investment grade rating from S&P or Moody’s (or the equivalent thereof);





--------------------------------------------------------------------------------





(h)    investments with average maturities of one year or less from the date of
acquisition in mutual funds rated AAA- (or the equivalent thereof) or better by
S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(i)    investments, classified in accordance with GAAP as current assets of the
Borrowers or any Subsidiary, in money market investment programs that are
registered under the Investment Company Act of 1940 or that are administered by
financial institutions having capital of at least a Dollar equivalent amount of
$500,000,000, and, in either case, the portfolios of which are limited such that
at least 95% of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition;
(j)    overnight investments with the Administrative Agent, any Lender or any
other commercial bank organized under the laws of the United States or Canada or
any state or province thereof or the District of Columbia, or the United
Kingdom, in each case having combined capital and surplus of not less than
$500,000,000 (or the foreign currency equivalent thereof);
(k)    other readily marketable instruments issued or sold by the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States or Canada or any state or province thereof or the District of
Columbia, or the United Kingdom, in each case having combined capital and
surplus of not less than $500,000,000 (or the foreign currency equivalent
thereof); and
(l)    other investments made in accordance with the Company’s investment policy
previously delivered to the Administrative Agent and as in effect on the
Effective Date, and as amended, modified or supplemented by the Company from
time to time with the consent of the Administrative Agent.
In the case of investments by any Foreign Subsidiary or investments made in a
country outside the United States of America, Cash Equivalents shall also
include (i) investments of the type and maturity described in clauses (a)
through (h) and (j) through (l) above of foreign obligors, which investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies and
(ii) other short-term investments of similar quality and liquidity utilized in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (h) and (j)
through (l), and in this paragraph.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated or approved by the board of directors of
the Company nor (ii) appointed or approved by directors so nominated or
approved; (c) the acquisition of direct or indirect Control of the Company by
any Person or group; (d) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Material
Indebtedness (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing); or (e) the Company ceases
to own, directly or indirectly, and Control 100% (other than directors’
qualifying shares) of the ordinary voting and economic power of the Dutch
Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the





--------------------------------------------------------------------------------





making or issuance of any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Incremental
Term Loans or Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agent” means each of BMO Harris Bank N.A., Citibank, N.A.,
MUFG Bank, Ltd., PNC Bank, National Association and U.S. Bank National
Association, each in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Collateral Documents.
“Collateral Documents” means the collective reference to the US Collateral
Agreement, the Foreign Pledge Agreement, the Dutch Collateral Documents, and
each other agreement or writing pursuant to which any Loan Party pledges or
grants a security interest in any right or interest in or to property of any
kind (including, without limitation, Equity Interests) or assets securing any
Secured Obligations or Foreign Secured Obligations, as applicable, in such forms
as are reasonably requested by the Administrative Agent and its counsel, in each
case as amended, restated, supplemented or otherwise modified from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption, Incremental
Amendment or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” means John Bean Technologies Corporation, a Delaware corporation.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) unusual or non-





--------------------------------------------------------------------------------





recurring non-cash expenses or losses incurred other than in the ordinary course
of business, (vi) non-cash expenses, including those related to stock based
compensation, (vii) unusual or non-recurring cash, income or gain realized other
than in the ordinary course of business to the extent such income had previously
been deducted from Consolidated EBITDA as non-cash income or gain under
clause (3) below, (viii) amounts representing non-cash adjustments arising by
reason of the application of certain accounting principles including with
respect to FASB Statement 142 (relating to changes in accounting for the
amortization of goodwill and certain other intangibles), minus, to the extent
included in Consolidated Net Income, (1) income tax credits and refunds (to the
extent not netted from tax expense), (2) any cash payments made during such
period in respect of items described in clauses (v) or (vi) above subsequent to
the fiscal quarter in which the relevant non-cash expenses or losses were
incurred and (3) unusual or non-recurring non-cash income or gains realized
other than in the ordinary course of business, all calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each such period, a “Reference Period”), (i) if during such
Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property (including Permitted Acquisitions) that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $20,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$20,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.
“Consolidated Secured Indebtedness” means, at any time, the aggregate principal
amount of Consolidated Total Indebtedness that is secured by a Lien on any
assets of the Company or any of its Subsidiaries.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.





--------------------------------------------------------------------------------





“Consolidated Total Tangible Assets” means, as of the date of any determination
thereof, Consolidated Total Assets minus all goodwill and other intangible
assets (other than intellectual property) of the Company and its Subsidiaries;
provided that, at no time shall the value of the intellectual property included
in the calculation of Consolidated Total Tangible Assets exceed ten percent
(10%) of Consolidated Total Tangible Assets.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries; provided that Consolidated Total Indebtedness shall exclude
the aggregate principal amount of Indebtedness of the Company and its
Subsidiaries in respect of undrawn letters of credit and Guarantees related
thereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Co-Syndication Agent” means each of Bank of America, N.A. and JPMorgan Chase
Bank, N.A., in its capacity as a syndication agent for the credit facility
evidenced by this Agreement.
“Country Risk Event” means:
(i)    any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:
(a)    changing the obligations under the relevant Letter of Credit, this
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to the relevant Issuing Bank,
the Lenders or the Administrative Agent,
(b)    changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or
(c)    preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
(ii)    force majeure; or
(iii)    any similar event
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the relevant Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.
“CRD IV” means (a) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms, and (b)





--------------------------------------------------------------------------------





Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than a Subsidiary
(a) substantially all of the assets of which consist of equity in one or more
Foreign Subsidiaries that are classified as “controlled foreign corporations”
within the meaning of Section 957 of the Code, so long as such Subsidiary (i)
does not conduct any business or activities other than the ownership of such
Equity Interests and (ii) does not incur, and is not otherwise liable for, any
Indebtedness (other than intercompany indebtedness permitted pursuant to Section
6.01) or (b) that is owned by a Foreign Subsidiary.





--------------------------------------------------------------------------------





“Domestic Subsidiary Guaranty” means that certain Domestic Subsidiary Guaranty
dated as of the Effective Date executed by each US Loan Party in favor of the
Administrative Agent, including any and all supplements thereto.
“Dutch Borrower” means John Bean Technologies Europe B.V., a besloten
vennootschap met beperkte aansprakelijkheid incorporated under the laws of the
Netherlands having its corporate seat (statutaire zetel) in Rotterdam, the
Netherlands.
“Dutch Borrower Sublimit” means $400,000,000; provided that the Dutch Borrower
Sublimit shall be $200,000,000 at any time prior to the completion or waiver of
the post-closing obligations set forth on Schedule 5.12.
“Dutch Collateral Documents” means (a) that certain Deed of Pledge dated as of
the date hereof executed by the Company in favor of the Administrative Agent
creating a security interest over sixty‑five percent (65%) of the voting Equity
Interests and one hundred percent (100%) of the non-voting Equity Interests of
the Dutch Borrower and (b) that certain Deed of Pledge dated as of the date
hereof executed by the Dutch Borrower in favor of the Administrative Agent
creating a security interest over the Equity Interests in each Subsidiary owned
by the Dutch Borrower that is incorporated in the Netherlands.
“Dutch Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the unpaid principal of and accrued and unpaid interest on
(including interest accruing after the filing of any bankruptcy or similar
petition) the Loans made to the Dutch Borrower hereunder and (b) all other
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations and indebtedness (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities owing by the Foreign Loan Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Banks or the Administrative
Agent, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, in each case arising or incurred
under this Agreement or any of the other Loan Documents.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Embargoed Person” has the meaning assigned to such term in Section 3.18.





--------------------------------------------------------------------------------





“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.





--------------------------------------------------------------------------------





“Euro” or “€” means the single currency of the Participating Member States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Eurocurrency Rate” means, subject to the implementation of a Replacement Rate
in accordance with Section 2.14(b), with respect to any Eurocurrency Borrowing
for any Interest Period:
(a)    denominated in any LIBOR Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) as published by the ICE Benchmark
Administration Limited, a United Kingdom company (or, in each case, on any
comparable, successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant LIBOR Currency in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in the relevant LIBOR Currency with a maturity comparable to such
Interest Period;
(b)    denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (or such other comparable or successor rate approved by the
Administrative Agent), as published on the applicable Reuters screen page (or,
in each case, on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Canadian
dollars) at approximately 10:00 a.m., Toronto, Ontario time, two (2) Business
Days prior to the commencement of such Interest Period, as the rate for deposits
in Canadian dollars with a maturity comparable to such Interest Period;
(c)    denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate (or such other comparable or successor rate approved by
the Administrative Agent), as published on the applicable Reuters screen page
(or, in each case, on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Swedish Krona)
at or about 11:00 a.m. (Stockholm, Sweden time) two (2) Business Days prior to
the commencement of such Interest Period, as the rate for deposits in Swedish
Krona with a maturity comparable to such Interest Period; and
(d)    denominated in any other Agreed Currency, the rate per annum as
designated with respect to such Agreed Currency at the time such Agreed Currency
is approved by the Administrative Agent and the Lenders;
provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent, and (y) unless otherwise specified in any amendment to
this





--------------------------------------------------------------------------------





Agreement entered into in accordance with Section 2.14(b), in the event that a
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Replacement Rate. Notwithstanding
the foregoing, if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Subsidiary” means (a) any Foreign Holding Company, (b) any Foreign
Subsidiary to the extent such Foreign Subsidiary acting as a Subsidiary
Guarantor of the Dutch Obligations is prohibited (whether due to an absolute
prohibition or adverse legal or financial requirements) on account of legal or
financial limitations imposed by the jurisdiction of organization of such
Foreign Subsidiary or other relevant jurisdictions having authority over such
Foreign Subsidiary, as determined by the Company in its commercially reasonable
judgment acting in good faith and in consultation with its legal and tax
advisors, (c) a captive insurance Subsidiary or other bankruptcy remote special
purpose entity designated by the Company and permitted hereunder, (d) any
Subsidiary that is a not-for-profit entity so long as such Subsidiary continues
to be a not-for-profit entity, and (e) any Subsidiary to the extent (and for so
longs as) a Guarantee by such Subsidiary of (i) the Secured Obligations, in the
case of any Domestic Subsidiary, or (ii) the Foreign Secured Obligations, in the
case of any Subsidiary of the Dutch Borrower, (A) would be prohibited by
applicable law, (B) would require governmental (including regulatory) consent,
approval, license or authorization (unless such consent, approval, license or
authorization has been received), (C) would be prohibited by contractual
obligations existing on the Effective Date (or, in the case of any newly
acquired Subsidiary, in existence at the time of acquisition but not entered
into in contemplation thereof), or (D) in the reasonable judgment of the
Administrative Agent and the Company, the cost or other consequences (including
any adverse tax consequences) of obtaining a Guarantee shall outweigh the
benefits to the Lenders therefrom. Notwithstanding the foregoing, in no event
shall any Subsidiary be designated as an Excluded Subsidiary if it (i) is a
guarantor of any Material Indebtedness of a Loan Party, (ii) is an obligor or
guarantor of (A) any Subordinated Indebtedness or (B) any Indebtedness that is
secured on a junior basis to the Secured Obligations, or (iii) owns the Equity
Interests of a Subsidiary that is not an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the





--------------------------------------------------------------------------------





guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation (such determination being made
after giving effect to any applicable keepwell, support or other agreement for
the benefit of the applicable Loan Party, including the keepwell provisions in
each applicable Subsidiary Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
(or similar Taxes imposed in lieu of a net income Tax), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal or Dutch withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by any Borrower
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.
“Executive Order” has the meaning assigned to such term in Section 3.18.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
February 10, 2015, by and among the Company, John Bean Technologies B.V., as the
Dutch borrower, the lenders from time to time party thereto and Wells Fargo, as
administrative agent, as amended, restated, supplemented or otherwise modified
prior to the Effective Date.
“Existing Letters of Credit” are described in Section 2.06(m).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing express
provisions of the Code, and any laws, rules, regulations and practices
implementing such intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.





--------------------------------------------------------------------------------





“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“First-Tier Foreign Subsidiary” has the meaning assigned to such term in the
definition of “Material First-Tier Foreign Subsidiary”.
“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.18.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Holding Company” means any Domestic Subsidiary all or substantially all
of the assets of which are comprised of Equity Interests in one or more
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Loan Parties” means, collectively, the Dutch Borrower and all
Subsidiary Guarantors that are Foreign Subsidiaries.
“Foreign Pledge Agreement” means the Foreign Pledge Agreement dated as of the
date hereof executed by the Foreign Loan Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties.
“Foreign Secured Obligations” means, collectively, (a) the Dutch Obligations and
(b) all existing or future payment and other obligations owing by any Foreign
Loan Party under (i) any Secured Swap Agreement (other than any Excluded Swap
Obligation), (ii) any Secured Banking Services Agreement, and (iii) any Secured
Bilateral Letter of Credit Facility.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Foreign Subsidiary Guaranty” means that certain Foreign Subsidiary Guaranty
dated as of the Effective Date executed by each Foreign Loan Party in favor of
the Administrative Agent, including any and all supplements thereto.
“GAAP” means generally accepted accounting principles in the United States of
America.





--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business and shall not include
obligations under or with respect to surety bonds posted by or for the benefit
of any Person in the ordinary course of such Person’s business.
“Hazardous Materials” means all explosive or radioactive substances and all
hazardous or toxic substances or other pollutants, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Amendment” has the meaning assigned to such term in Section 2.20.
“Incremental Facilities Limit” means, with respect to any proposed incurrence of
any Incremental Increase under Section 2.20, an amount equal to the sum of (a)
$250,000,000 less the total aggregate initial principal amount (as of the date
of incurrence thereof) of all Incremental Increases, in each case previously
incurred under this clause (a) plus (b) the amount of additional Indebtedness
that would not cause the Secured Net Leverage Ratio as of the four consecutive
fiscal quarter period most recently ended prior to the incurrence of such
additional Indebtedness (or in the case of any additional Indebtedness, the
proceeds of which will finance a Limited Condition Acquisition, the date
determined pursuant to Section 1.06) for which financial statements have been
delivered to the Administrative Agent hereunder (calculated on a pro forma basis
after giving effect to the incurrence of such additional Indebtedness and any
Permitted Acquisition to be consummated using the proceeds of such additional
Indebtedness and assuming that the full amount of the applicable Incremental
Increase is funded on the effective date thereof and after giving effect to any
permanent repayment of Indebtedness in connection therewith, but without netting
the proceeds thereof) to exceed 3.50 to 1.00. Unless the Company otherwise
notifies the Administrative Agent, if all or any portion of any Incremental
Increase would be permitted under clause (b) above on the applicable date of
incurrence, such Incremental Increase (or the relevant portion thereof) shall be
deemed to have been





--------------------------------------------------------------------------------





incurred in reliance on clause (b) above prior to the utilization of any amount
available under clause (a) above.
“Incremental Increase” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all
obligations (excluding rents under operating leases) of such Person under Sale
and Leaseback Transactions. For the avoidance of doubt, Indebtedness will not
include (i) obligations under or with respect to surety bonds posted by or for
the benefit of any Person in the ordinary course of such Person’s business, (ii)
any underfunded pension liabilities or other post-retirement benefits or (iii)
any obligations incurred under cross-currency swaps. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit C-2.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or such other period as agreed to by the Lenders) thereafter, as the applicable
Borrower (or the Company on behalf of the applicable Borrower) may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended





--------------------------------------------------------------------------------





to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (ii) any Interest Period that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, and (iii) any Interest Period shorter than one month shall be
priced at a rate equal to the rate for a one-month Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means, as the context may require and with respect to any Letters
of Credit issued by such institution, (a) Wells Fargo, (b) JPMorgan Chase Bank,
N.A., (c) U.S. Bank National Association, (d) Citibank, N.A., or (e) any other
Lender selected by the Company and approved by the Administrative Agent (such
approval not to be unreasonably withheld) which agrees to act as an Issuing Bank
hereunder, in each case, in its capacity as an issuer of Letters of Credit
hereunder and its successors in such capacity as provided in Section 2.06(i);
provided that the maximum amount available to be drawn under Letters of Credit
issued and outstanding by any Issuing Bank at any time shall not exceed the
amount set forth on Schedule 1.01(a) with respect to such Issuing Bank (the “LC
Commitments”). Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Commitments” has the meaning assigned to such term in the definition of
“Issuing Bank”.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Sublimit” means $50,000,000.
“Lead Arrangers” means each of Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement) and JPMorgan Chase Bank, N.A.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or Incremental Amendment, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and the Issuing Banks.





--------------------------------------------------------------------------------





“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.
“LIBOR Currency” means each of the following currencies: Dollars, Euro, Pounds
Sterling, Yen and Swiss Franc; in each case as long as there is a published rate
with respect thereto in the London interbank market.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Limited Condition Acquisition” means any Permitted Acquisition or other
investment permitted under Section 6.04 that is not conditioned on the
availability of, or on obtaining, third-party financing.
“Loan Documents” means this Agreement, each Subsidiary Guaranty, the Collateral
Documents, any Incremental Amendment, any AutoBorrow Agreement, any promissory
notes executed and delivered pursuant to Section 2.10(e), and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.
“Loan Parties” means, collectively, the US Loan Parties and the Foreign Loan
Parties.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Company and the Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (c) the legality, validity, binding effect or
enforceability of the Loan Documents taken as a whole.
“Material First-Tier Foreign Subsidiary” means, collectively, (a) the Dutch
Borrower and (b) each other Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and the Equity
Interests of which are owned directly by any US Loan Party (each, a “First-Tier
Foreign Subsidiary”) that individually either (i) has tangible assets (including
Equity Interests in other Subsidiaries) that represents greater than or equal to
either five percent (5%) of the total tangible assets or (ii) has revenues that
represent greater than or equal to either five percent (5%) of the total
revenue, in each case, of the Company and its First-Tier Foreign Subsidiaries on
a consolidated basis determined as of the end of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)); provided that in the event
that the First-Tier Foreign Subsidiaries (together with the Company) do not
represent at least ninety percent (90%) of both (i) the total tangible assets
and (ii) the total revenue, in each case, of the Company and its First-Tier
Foreign Subsidiaries on a consolidated basis as of the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date





--------------------------------------------------------------------------------





of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), then in such case the Company shall identify additional
First-Tier Foreign Subsidiaries of the Company to constitute “Material
First-Tier Foreign Subsidiaries” such that both of the foregoing 90% tests are
satisfied.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means, collectively, (a) each Loan Party and (b) each
Subsidiary that as of the most recent fiscal quarter of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)), (a) contributed (by itself and not through one
or more of its Subsidiaries) greater than five percent (5%) of the total revenue
of the Company and its Subsidiaries for such period or (b) contributed (by
itself and not through one or more of its Subsidiaries) greater than five
percent (5%) of the Consolidated Total Assets of the Company and its
Subsidiaries as of the last day of such period.
“Maturity Date” means June 19, 2023.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.
“Non-public Lender” means any Person which does not belong to the “public”
within the meaning of CRD IV.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured





--------------------------------------------------------------------------------





or unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, in each case arising or incurred under
this Agreement or any of the other Loan Documents, including, without
limitation, the Dutch Obligations.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parallel Debt” is defined in Section 8.11.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect





--------------------------------------------------------------------------------





thereto (and subject to Section 1.06 in the case of a Limited Condition
Acquisition), (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same, similar or adjacent line of business as the Company and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under
Section 5.09 shall have been taken (or will be taken within the time periods set
forth in Section 5.09), (d) the Company and the Subsidiaries are in compliance,
on a pro forma basis reasonably acceptable to the Administrative Agent after
giving effect to such acquisition (but without giving effect to any synergies or
cost savings), with the covenants contained in Section 6.11 recomputed as of the
last day of the most recently ended fiscal quarter of the Company for which
financial statements are available, as if such acquisition (and any related
incurrence or repayment of Indebtedness, with any new Indebtedness being deemed
to be amortized over the applicable testing period in accordance with its terms
and giving effect to any Total Net Leverage Ratio Increase Option, if
applicable) had occurred on the first day of each relevant period for testing
such compliance and, if the aggregate consideration paid in respect of such
acquisition exceeds $100,000,000, the Company shall, at least five (5) days (or
such shorter period as the Administrative Agent may agree in its sole
discretion) prior to the consummation of such acquisition, have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company to such
effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent and (e) in the case of a
merger and/or consolidation involving the Company or a Subsidiary, the Company
or such Subsidiary is the surviving entity of such merger and/or consolidation.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes and other governmental charges that are
not yet due or are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits or letters of credit to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f)    Liens incidental to the conduct of a Person’s business or the ownership
of its assets which arise in the ordinary course of business and do not
materially detract from the value of the affected property or interfere or
impair with the ordinary conduct of its business;
(g)    Liens in favor of the Company or any other Loan Party;
(h)    customary Liens in favor of a Governmental Authority to secure payments
under any contract or statute, or Liens to secure any Indebtedness incurred in
financing the acquisition, construction or improvement of property subject
thereto to the extent created or arising in connection with the tax-exempt
financing of the acquisition, construction or improvement of, any facility used
or to be used in the business of the Company or any Subsidiary through the
issuance of obligations, the income from which shall be





--------------------------------------------------------------------------------





excludable from gross income by virtue of Section 103 of the Code (or any
subsequently adopted provisions thereof providing for a specific exclusion from
gross income);
(i)    licenses, sublicenses, leases or subleases granted to third parties in
the ordinary course of business not interfering with the business of the Company
or any Subsidiary;
(j)    rights of setoff or bankers’ Liens upon deposits of cash and/or credit
balances of bank accounts in favor of banks or other depository institutions and
Liens associated with overdraft protection and netting services;
(k)    Liens on goods in the possession of customs authorities in favor of such
customs authorities which secure payment of customs duties in connection with
importation of goods;
(l)    Liens deemed to exist in connection with permitted repurchase obligations
or set-off rights;
(m)    Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code;
(n)    financing statements filed in connection with operating leases; and
(o)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
provided that, except as provided in clause (h) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Liens” means all Liens permitted under Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Principal Foreign Secured Obligations” means the Foreign Secured Obligations,
excluding the Parallel Debt, to the extent these are for the payment of money
(tot voldoening van een geldsom).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.





--------------------------------------------------------------------------------





“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned thereto in Section 8.06(b).
“Replacement Rate” has the meaning assigned to such term in Section 2.14(b).
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, unused Commitments and outstanding Incremental Term Loans
representing more than 50% of the sum of the total Revolving Credit Exposures,
unused Commitments and outstanding Incremental Term Loans at such time.
“Required Subsidiary” means (i) each Domestic Subsidiary that has assets with a
total book value greater than $1,000,000, and (ii) with respect to the Foreign
Secured Obligations, each Subsidiary of the Dutch Borrower; provided that no
Excluded Subsidiary shall be a Required Subsidiary.
“Resignation Effective Date” has the meaning assigned thereto in Section
8.06(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global Inc.
and any successor thereto.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including, but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the European Union, the United Nations, Her Majesty’s
Treasury, the United Nations Security Council or other relevant sanctions
authority with jurisdiction over any Lender, the Company or any of its
Subsidiaries.





--------------------------------------------------------------------------------





“Sanctioned Country” means at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions (including, as of
the Effective Date, Cuba, Iran, North Korea, Syria and the Crimea region).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Person(s).
“SEC” means the United States Securities and Exchange Commission.
“Secured Banking Services Agreement” means any Banking Services Agreement
between or among the Company or any Subsidiary and any Banking Services
Provider.
“Secured Bilateral Letter of Credit Facility” means any bilateral letter of
credit facility or facility for bank guarantees (other than Letters of Credit)
issued by any Bilateral L/C Issuer for the account of the Company or any of its
Subsidiaries outstanding on the Effective Date as set forth on Schedule 1.01(b)
and any other such facilities designated by the Company as a “Secured Bilateral
Letter of Credit Facility” by written notice to the Administrative Agent at any
time; provided that (a) the aggregate amount of bilateral letter of credit
facilities and/or facilities for bank guarantees included as “Secured Bilateral
Letter of Credit Facilities” hereunder shall not exceed $50,000,000 at any time
and (b) the Company shall, with the consent of any Bilateral L/C Issuer whose
Secured Bilateral Letter of Credit Facility set forth on such Schedule is being
reduced or terminated (which such consent shall not be unreasonably withheld or
delayed), be permitted to provide an updated Schedule 1.01(b) to the
Administrative Agent from time to time.
“Secured Net Leverage Ratio” means the ratio of (a) Consolidated Secured
Indebtedness as of such date less the sum of (i) 100% of Unrestricted Cash of
the Company and its Domestic Subsidiaries held in the United States and (ii) 65%
of Unrestricted Cash of the Company and its Subsidiaries held outside of the
United States to (b) Consolidated EBITDA for the most recently ended period of
four (4) consecutive fiscal quarters, calculated for the Company and its
Subsidiaries on a consolidated basis.
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by the Company or any
Subsidiary under (i) any Secured Swap Agreement, (ii) any Secured Banking
Services Agreement, and (iii) any Secured Bilateral Letter of Credit Facilities;
provided that the “Secured Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Banks, the Swap Banks, the Banking Services Providers, the Bilateral
L/C Issuers, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 8.05, any other holder from time to time
of any of any Secured Obligations and, in each case, their respective successors
and permitted assigns.
“Secured Swap Agreement” means any Swap Agreement between or among the Company
or any Subsidiary and any Swap Bank.





--------------------------------------------------------------------------------





“Solvent” means, in reference to the Company and its Subsidiaries, (i) the fair
value of the assets of such Persons, taken as a whole, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of such Persons, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) such Persons, taken as a whole, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Persons, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal. Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is contractually subordinated to payment of the
obligations under the Loan Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company, excluding for all purposes of
this Agreement (other than as used in the definition of “Captive Finance
Subsidiary”) and the other Loan Documents, each Captive Finance Subsidiary.
“Subsidiary Guarantor” means each Subsidiary of the Company party to a
Subsidiary Guaranty on the Effective Date or which become a party to a
Subsidiary Guaranty pursuant to Section 5.09. The Subsidiary Guarantors on the
Effective Date are identified as such in Schedule 3.01.
“Subsidiary Guaranty” means each of the Domestic Subsidiary Guaranty and the
Foreign Subsidiary Guaranty, individually or collectively as the context
requires.





--------------------------------------------------------------------------------





“Swap Bank” means any Person that, (a) at the time it enters into a Swap
Agreement with the Company or any Subsidiary permitted under Article VI, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent or (b) at the time it (or its Affiliate) becomes a
Lender or the Administrative Agent (including on the Effective Date), is a party
to a Swap Agreement with the Company or any Subsidiary, in each case in its
capacity as a party to such Swap Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including, without limitation, any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act); provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or the Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swedish Krona” means the lawful currency of Sweden.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means Wells Fargo in its capacity as a lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Sublimit” means $25,000,000.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Net Leverage Ratio” has the meaning assigned to such term in
Section 6.11(a).
“Total Net Leverage Ratio Increase Option” means the option of the Company, upon
the consummation after the Effective Date of any Permitted Acquisition or series
of Permitted Acquisitions occurring within any consecutive twelve (12) month
period having aggregate consideration (including, without limitation, cash, cash
equivalents, Equity Interests, earn-outs, holdbacks and other deferred payment
obligations) in excess of $100,000,000, to elect, by not less than five (5)
Business Days’ (or such lesser time





--------------------------------------------------------------------------------





as the Administrative Agent may agree in its sole discretion) written notice to
the Administrative Agent prior to delivery of financial statements pursuant to
Section 5.01(a) or Section 5.01(b), as applicable, for the first fiscal quarter
end of the Company immediately following such Permitted Acquisition or series of
Permitted Acquisitions, to increase the maximum Total Net Leverage Ratio
pursuant to Section 6.11(a) solely (x) with respect to a Permitted Acquisition
that is not a Limited Condition Acquisition (or series of related Permitted
Acquisitions that does not include a Limited Condition Acquisition), for the
fiscal quarter during which such Permitted Acquisition or the last of such
series of Permitted Acquisitions is consummated and the three (3) consecutive
fiscal quarters ending thereafter or (y) with respect to a Permitted Acquisition
that is a Limited Condition Acquisition (or series of related Permitted
Acquisitions that includes a Limited Condition Acquisition), for purposes of
determining pro forma compliance with Section 6.11(a) at the time definitive
purchase agreement, merger agreement or other acquisition agreement governing
the Permitted Acquisition is executed, the fiscal quarter during which such
Permitted Acquisition or the last of such series of Permitted Acquisitions is
consummated and the three (3) consecutive fiscal quarters ending thereafter;
provided that at any time during which a Total Net Leverage Ratio Increase
Option is in effect, the Company may choose to terminate such Total Net Leverage
Ratio Increase Option by not less than five (5) Business Days’ (or such lesser
time as the Administrative Agent may agree in its sole discretion) written
notice to the Administrative Agent prior to delivery of financial statements
pursuant to Section 5.01(a) or Section 5.01(b) for the quarter in which such
revocation is requested, as applicable; provided further that each such written
notice to terminate such Total Net Leverage Ratio Increase Option shall set
forth the number of fiscal quarters for which the Total Net Leverage Ratio
Increase Option was in effect. Notwithstanding the foregoing, upon the exercise
by the Company of any Total Net Leverage Ratio Increase Option, (i) the Company
shall not be permitted to exercise a subsequent Total Net Leverage Ratio
Increase Option until the Company has been in compliance with the applicable
Total Net Leverage Ratio set forth in Section 6.11(a)(y) for the number of
quarterly measurement periods equal to the number of quarterly measurement
periods that the immediately preceding Total Net Leverage Ratio Increase Option
was in effect and (ii) no subsequent Total Net Leverage Ratio Increase Option
may include any portion of a Permitted Acquisition or series of Permitted
Acquisitions that was included for a previous Total Net Leverage Ratio Increase
Option.
“Trading with the Enemy Act” has the meaning assigned to such term in Section
3.18.
“Transactions” means, collectively, (a) the refinancing of all Indebtedness
outstanding under the Existing Credit Agreement, and (b) the execution, delivery
and performance by the Loan Parties of this Agreement and the other Loan
Documents, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unrestricted Cash” means, at any time, cash and Cash Equivalents (other than
Cash Equivalents under clauses (k) and (l) of such definition) reflected on the
consolidated balance sheet of the Company and its Subsidiaries as of such date
to the extent such cash or Cash Equivalent is not subject to any Lien (other
than a Lien in favor of the Administrative Agent for the benefit of the Secured
Parties or a banker’s Lien or right of setoff pursuant to customary deposit
arrangements) or any restriction as to its use.
“US Loan Parties” means the Company and the Subsidiary Guarantors that are
Domestic Subsidiaries.





--------------------------------------------------------------------------------





“US Collateral Agreement” means the US Collateral Agreement dated as of the date
hereof executed by the US Loan Parties in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wells Fargo” means Wells Fargo Bank, National Association.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03     Terms Generally; Rates.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same





--------------------------------------------------------------------------------





meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In this agreement, where it relates to a Dutch entity, a reference to:
(i) a lien or security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkte recht) created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht),
(ii) a bankruptcy or insolvency (and any of those terms) includes a Dutch entity
being declared bankrupt (failliet verklaard) or dissolved (ontbonden), (iii) a
moratorium includes surseance van betaling and granted a moratorium includes
surseance verleend, (iv) any step or procedure taken in connection with
insolvency proceedings includes a Dutch entity having filed a notice under
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990)
or Section 60 of the Social Insurance Financing Act of the Netherlands (Wet
Financiering Sociale Verzekeringen) in conjunction with Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990), (v) a receiver
includes a curator and (vi) a custodian includes a bewindvoerder.
(c)    The Administrative Agent does not warrant or accept responsibility for,
and shall not have any liability with respect to, the administration, submission
or any other matter related to the rates in the definition of “LIBOR”.
SECTION 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding any change in GAAP after the Effective Date that
would require lease obligations that would be treated as operating leases as of
the Effective Date to be classified and accounted for as capital leases or
otherwise reflected on the Loan Parties’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations shall be treated in the same manner as operating leases are treated
as of the Effective Date.
SECTION 1.05     UCC Terms; Rounding. Terms defined in the UCC in effect on the
Effective Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect. Any financial ratios required to be maintained pursuant to
this Agreement shall be





--------------------------------------------------------------------------------





calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
SECTION 1.06     Limited Condition Acquisitions. In the event that the Company
notifies the Administrative Agent in writing that any proposed Permitted
Acquisition or other investment permitted under Section 6.04 is a Limited
Condition Acquisition and that the Company wishes to test the conditions to such
Limited Condition Acquisition and, if applicable, the availability of
Incremental Term Loans that is to be used to finance such Limited Condition
Acquisition in accordance with this Section, then, so long as agreed to by the
Administrative Agent and the lenders providing such Incremental Term Loans, the
following provisions shall apply:
(a)    any condition to such Limited Condition Acquisition or such Incremental
Term Loans that requires that no Default or Event of Default shall have occurred
and be continuing at the time of such Limited Condition Acquisition or the
incurrence of such Incremental Term Loans, shall be satisfied if (i) no Default
or Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Condition Acquisition and (ii) no
Event of Default under any of Sections 7.01(a), 7.01(b), 7.01(h) or 7.01(i)
shall have occurred and be continuing both before and after giving effect to
such Limited Condition Acquisition and any Indebtedness incurred in connection
therewith (including such Incremental Term Loans);
(b)    any condition to such Incremental Term Loans in connection with any
Limited Condition Acquisition that the representations and warranties in this
Agreement and the other Loan Documents shall be true and correct at the time of
such Limited Condition Acquisition or the incurrence of such Incremental Term
Loans shall be subject to customary “SunGard” or other customary applicable
“certain funds” conditionality provisions (including, without limitation, a
condition that the representations and warranties under the relevant agreements
relating to such Limited Condition Acquisition as are material to the lenders
providing such Incremental Term Loans shall be true and correct, but only to the
extent that the Company or its applicable Subsidiary has the right to terminate
its obligations under such agreement as a result of a breach of such
representations and warranties or the failure of those representations and
warranties to be true and correct);
(c)    any financial ratio test or condition, may upon the written election of
the Company delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Limited Condition Acquisition, be tested either
(i) upon the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (ii) upon the consummation of the Limited Condition
Acquisition and related incurrence of Indebtedness, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a pro forma basis; provided that the failure to deliver a
notice under this Section 1.06(c) prior to the date of execution of the
definitive agreement for such Limited Condition Acquisition shall be deemed an
election to test the applicable financial ratio under sub-clause (ii) of this
Section 1.06(c); and
(d)    if the Company has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited Condition
Acquisition and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be required to be satisfied on a pro





--------------------------------------------------------------------------------





forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated. Notwithstanding the foregoing, any calculation of a ratio
in connection with determining the Applicable Rate and determining whether or
not the Company is in compliance with the requirements of Section 6.11 shall, in
each case be calculated assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.
ARTICLE II
The Credits


SECTION 2.01     Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (b) subject to Sections 2.04 and 2.11(b), the sum of
the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment and (c) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Revolving Loans made to the Dutch Borrower
exceeding the Dutch Borrower Sublimit. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans.
SECTION 2.02     Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan, to the extent it is obligated to make the same hereunder, by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000.
Borrowings of more than one Type and Class may be outstanding at the same time;





--------------------------------------------------------------------------------





provided that there shall not at any time be more than a total of fifteen
(15) Eurocurrency Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(e)    Each Loan from any Lender or Affiliate to the Dutch Borrower shall at all
times be (i) at least €1,000,000 (or its equivalent in another Agreed Currency)
and (ii) provided by a Non-public Lender.
SECTION 2.03     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing) before the date of
the proposed Borrowing (or, with respect to the initial Borrowing on the
Effective Date, not later than 2:00 p.m., New York City time, one (1) Business
Day before the date of such Borrowing) or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04     Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:





--------------------------------------------------------------------------------





(a)    each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05     Swingline Loans. (a) Subject to the terms and conditions set
forth herein (and if an AutoBorrow Agreement is in effect with respect to the
Swingline Lender, subject to the terms and conditions of such AutoBorrow
Agreement), the Swingline Lender agrees to make Swingline Loans in Dollars to
the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein (and if an AutoBorrow Agreement is in effect with
respect to the Swingline Lender, subject to the terms and conditions of such
AutoBorrow Agreement), the Company may borrow, prepay and reborrow Swingline
Loans. No Lender shall have any rights under any AutoBorrow Agreement, but each
Lender shall have the obligation to purchase and fund participations in the
Swingline Loans as provided below.
(b)    To request a Swingline Loan, (i) if an AutoBorrow Agreement is in effect
with respect to the Swingline Lender, each Swingline Loan from the Swingline
Lender and each prepayment thereof shall be made as provided in such AutoBorrow
Agreement and (ii) in all other cases, the Company shall notify the Swingline
Lender of such request by telephone (confirmed by telecopy), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Swingline Lender shall make each Swingline Loan available to the Company (i) if
an AutoBorrow Agreement is in effect with respect to the Swingline Lender, as
provided in such AutoBorrow Agreement and (ii) in all other cases, by means of a
credit to the general deposit account of the Company with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the relevant
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the





--------------------------------------------------------------------------------





account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
(d)    The Swingline Lender may (if an AutoBorrow Agreement is in effect with
respect to the Swingline Lender) terminate and/or suspend its agreement to make
Swingline Loans in accordance with such AutoBorrow Agreement. Furthermore, the
Swingline Lender may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender. From and after the effective date
of any such replacement, (i) the successor Swingline Lender shall have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans to be made thereafter and (ii) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans then outstanding and made by it prior
to such replacement, but shall not be required to make additional Swingline
Loans.
(e)    The Swingline Lender agrees that, unless otherwise requested by the
Administrative Agent, the Swingline Lender shall report in writing to the
Administrative Agent (i) by 11:00 a.m. (New York City time) on each Business
Day, the aggregate outstanding amount of Swingline Loans made by the Swingline
Lender as of the preceding Business Day (it being understood and agreed that no
such notice shall be required to the extent no such amount exists), and (ii) on
any Business Day, such other information as the Administrative Agent shall
reasonably request.
(f)    The Swingline Lender agrees that, unless otherwise requested by the
Administrative Agent, such Swingline Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Swingline Loans during the immediately
preceding week, (ii) on or prior to each Business Day on which the Swingline
Lender expects to make any





--------------------------------------------------------------------------------





Swingline Loan, the date of the making of such Swingline Loan, and the principal
amount of the Swingline Loan to be made by it, it being understood that the
Swingline Lender shall not permit any Swingline Loan to be made without first
obtaining written confirmation from the Administrative Agent that it is then
permitted under this Agreement, (iii) on any Business Day on which the Company
fails to repay a Swingline Loan required to be repaid to the Swingline Lender on
such day, the date of such failure and the amount of such Swingline Loan and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.
SECTION 2.06     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request of any Issuing Bank the
issuance of Letters of Credit denominated in Agreed Currencies as the applicant
thereof for support of its or its Subsidiaries’ obligations, in a form
reasonably acceptable to the Administrative Agent and the relevant Issuing Bank,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by the Company with, the
relevant Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control; provided, however, if such Issuing Bank is
requested to issue Letters of Credit with respect to a jurisdiction such Issuing
Bank deems, in its reasonable judgment, may at any time subject it to a New
Money Credit Event or a Country Risk Event, the Company shall, at the request of
such Issuing Bank, guaranty and indemnify such Issuing Bank against any and all
costs, liabilities and losses resulting from such New Money Credit Event or
Country Risk Event, in each case in a form and substance reasonably satisfactory
to such Issuing Bank. The Company unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Company will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
relevant Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension and
subject to Sections 2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure
shall not exceed the LC Sublimit, (ii)  the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment, and
(iii) the Dollar Amount of the LC Exposure of any Issuing Bank shall not exceed
such Issuing Bank’s LC Commitment.





--------------------------------------------------------------------------------





(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date two
years after the date of the issuance of such Letter of Credit (or, in the case
of any renewal or extension thereof, two years after such renewal or extension),
subject to automatic renewal for additional one year periods (but not a date
later than the date set forth in clause (ii) below) pursuant to the terms of the
letter of credit application or other documentation acceptable to the applicable
Issuing Bank, and (ii) the date that is five (5) Business Days prior to the
Maturity Date; provided that the Company shall be permitted to request the
issuance of Letters of Credit having an expiration date in excess of two years
after the date of issuance thereof to the extent that the Dollar Amount of the
LC Exposure of all such Letters of Credit at any time outstanding shall not
exceed $20,000,000 and, in any event, any such Letter of Credit shall expire no
later than the date that is five (5) Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the Company
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Company may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If the Company fails to make such
payment when due (whether through an ABR Revolving Borrowing or otherwise), the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the





--------------------------------------------------------------------------------





payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
(whether through an ABR Revolving Borrowing or otherwise), the Administrative
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
any Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Equivalent Amount, calculated
using the applicable Exchange Rates, on the date such LC Disbursement is made,
of such LC Disbursement.
(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further





--------------------------------------------------------------------------------





investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence





--------------------------------------------------------------------------------





of any Event of Default with respect to the Company described in clause (h) or
(i) of Section 7.01. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rates on the date
notice demanding cash collateralization is delivered to the Company. The Company
also shall deposit cash collateral pursuant to this paragraph as and to the
extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and the Company
shall grant the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.
Further, such amount shall be returned to the Company at such time as the LC
Exposure is reduced to zero.
(k)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Company
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the relevant
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Lender’s participation in any Foreign Currency Letter of
Credit under which an LC Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Amount, calculated
using the Administrative Agent’s currency exchange rates on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.
(l)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the





--------------------------------------------------------------------------------





Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which the Company fails to reimburse an LC Disbursement required
to be reimbursed to such Issuing Bank on such day, the date of such failure and
the amount and currency of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.
(m)    So long as the issuer thereof is a Lender hereunder, the letters of
credit issued prior to the Effective Date and identified on Schedule 2.06 shall
be deemed to be Letters of Credit issued hereunder on the Effective Date for all
purposes of the Loan Documents.
SECTION 2.07     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
relevant Borrower in the relevant jurisdiction and designated by such Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or in the case of an ABR Borrowing, prior to 12:00
noon, New York City time, on the date of such Borrowing) of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08     Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the relevant Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such





--------------------------------------------------------------------------------





Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request
signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency) by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the relevant Borrower, or the Company on its behalf. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in





--------------------------------------------------------------------------------





the same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency, and each, shall automatically be continued as a Eurocurrency
Borrowing with an Interest Period of one month.
SECTION 2.09     Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.10     Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan made by the Swingline Lender on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that (x) on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding
and (y) if an AutoBorrow Agreement is in effect with respect to the Swingline
Lender, the Company shall repay the Swingline Loans owing to the Swingline
Lender on the earlier to occur of the Maturity Date and the date required by
such AutoBorrow Agreement.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.





--------------------------------------------------------------------------------





(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or its registered assigns).
SECTION 2.11     Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures exceeds the Aggregate Commitment, (B) such sum in
respect of the Dutch Borrower (the “Dutch Borrower Exposure”) exceeds the Dutch
Borrower Sublimit, (C) the aggregate Dollar Amount of the LC Exposure exceeds
the LC Sublimit or (D) the aggregate principal outstanding amount of Swingline
Loans exceeds the Swingline Sublimit and (ii) solely as a result of fluctuations
in currency exchange rates, (A) the sum of the aggregate principal Dollar Amount
of all of the outstanding Revolving Credit Exposures (so calculated) exceeds
105% of the Aggregate Commitment, (B) the Dutch Borrower Exposure exceeds 105%
of the Dutch Borrower





--------------------------------------------------------------------------------





Sublimit or (C) the aggregate Dollar Amount of the LC Exposure exceeds 105% of
the LC Sublimit, the Borrowers shall in each case immediately repay Borrowings
or cash collateralize LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause (1) the aggregate Dollar Amount of all Revolving Credit
Exposures (so calculated) to be less than or equal to the Aggregate Commitment,
(2) the Dutch Borrower Exposure to be less than or equal to the Dutch Borrower
Sublimit, (3) the aggregate Dollar Amount of the LC Exposure to be less than or
equal to the LC Sublimit and (4) the aggregate principal outstanding amount of
Swingline Loans to be less than or equal to the Swingline Sublimit, as
applicable.
SECTION 2.12     Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the relevant Issuing Bank for its own account
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions (including, without limitation,
standard commissions with respect to commercial or performance Letters of
Credit, payable at the time of invoice of such amounts) with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after written demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.





--------------------------------------------------------------------------------





(c)    The Company agrees to pay to the Administrative Agent and the Lead
Arrangers, for their own respective accounts, fees payable in the amounts and at
the times separately agreed upon in writing between the Company and the
Administrative Agent and/or the Lead Arrangers.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13     Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year),
(ii) for Borrowings denominated in Pounds Sterling and Canadian dollars shall be
computed on the basis of a year of 365 days and (iii) for Borrowings denominated
in currencies as to which market practice differs from the foregoing in this
clause (e), in accordance with such market practice (which the Administrative
Agent will disclose to the Lenders at such time), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted
Eurocurrency Rate or Eurocurrency Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
SECTION 2.14     Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for such Interest Period; or (ii) the Administrative Agent is
advised by the Required Lenders that the Adjusted Eurocurrency Rate or the
Eurocurrency Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or





--------------------------------------------------------------------------------





maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then, the Administrative Agent shall give notice thereof to the
applicable Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurocurrency Borrowing shall be ineffective and, unless repaid,
(1) in the case of a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as an ABR Borrowing and (2) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto and (B) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing
(and if any Borrowing Request requests a Eurocurrency Revolving Borrowing
denominated in a Foreign Currency, such Borrowing Request shall be ineffective);
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
(b)    Notwithstanding anything to the contrary in Section 2.14(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.14(a)(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the syndicated
loan market in the applicable currency or (iii) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having, or purporting to have, jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in the syndicated loan market in
the applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with the Company and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 2.14(a)(i), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Required Lenders
through the Administrative Agent) notifies the Company that the Replacement Rate
does not adequately and fairly reflect the cost to the Lenders of funding the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Company, as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 2.14(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 9.02), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the Lenders
so long as objection notices from Lenders that in the aggregate constitute
Required Lenders in accordance with the requirements above in this Section





--------------------------------------------------------------------------------





2.14(b) have not been received by the Administrative Agent). Notwithstanding the
foregoing, in no event shall the Replacement Rate be less than zero.
SECTION 2.15     Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurocurrency Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any such Loan or of
maintaining its obligation to make any Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the applicable Borrower will pay to such Lender, such
Issuing Bank or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such





--------------------------------------------------------------------------------





Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense (but not
lost profits) attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
SECTION 2.17     Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.





--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, if any, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
For the avoidance of doubt, neither the Dutch Borrower nor any Loan Party
described in clause (iii) of the definition of “Required Subsidiary” shall have
any obligation to indemnify for Indemnified Taxes in respect of any other Loan
Party, other than Indemnified Taxes in respect of the Dutch Borrower or another
Loan Party described in clause (iii) of the definition of “Required Subsidiary”.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17





--------------------------------------------------------------------------------





(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals or copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or copies of IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals or copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals or copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals or copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the





--------------------------------------------------------------------------------





portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals or copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. Federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
For the purposes of this Section 2.17(f), the Administrative Agent shall be
treated as a Lender, except that the Administrative Agent shall be required to
deliver the forms and documentation specified in this Section 2.17(f) to the
Company.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental





--------------------------------------------------------------------------------





Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to Euro, in Euro) and (ii) to the Administrative Agent at its
offices at MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte, North Carolina
28262 or, in the case of a Credit Event denominated in a Foreign Currency, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.





--------------------------------------------------------------------------------





(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder from any Borrower, such
funds shall be applied as set forth in Section 7.03.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
each Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the applicable Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.





--------------------------------------------------------------------------------





SECTION 2.19     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and funded participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
SECTION 2.20     Expansion Option.
(a)    The Company may from time to time elect to (i) increase the Commitments
(each, a “Revolving Commitment Increase”) and/or (ii) enter into one or more
tranches of term loans (each an “Incremental Term Loan” and, together with the
Revolving Commitment Increases, the “Incremental Increases”), in each case in a
minimum amount of $20,000,000 and in integral multiples of $5,000,000 in excess
thereof so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans, in each case incurred after the
Effective Date, does not exceed the Incremental Facilities Limit.
(b)    The Company may arrange for any Incremental Increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
or to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”), to provide
a Commitment, or to participate in such Incremental Term Loans, as the case may
be; provided that each Augmenting Lender, shall be subject to the approval of
the Company, the Administrative Agent and, solely with respect to an increase in
the Commitments, each Issuing Bank and the Swingline Lender (such consents not
to be unreasonably withheld) to the extent any such consent would be required
under Section 9.04(b) for an assignment of Loans or Commitments, as applicable,
to such Augmenting Lender. Each proposed





--------------------------------------------------------------------------------





Increasing Lender may elect or decline, in its sole discretion, and shall notify
the Administrative Agent whether it agrees, to provide an Incremental Increase
and, if so, whether by an amount equal to, greater than or less than requested.
Any Person not responding within such time period set forth in any such request
shall be deemed to have declined to provide an Incremental Increase. No consent
of any Lender (other than the Lenders participating in the Incremental Increase)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20. Incremental Increases created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders and/or Augmenting
Lenders and the Administrative Agent shall notify each Lender thereof.
(c)    Notwithstanding the foregoing, no Incremental Increase shall become
effective under this Section 2.20 unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders (which, in the case of an Incremental Term Loan incurred to
finance a Limited Condition Acquisition, shall be subject to Section 1.06) and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.11 (which, in
the case of an Incremental Term Loan incurred to finance a Limited Condition
Acquisition, shall be subject to Section 1.06) and (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrowers to borrow
hereunder after giving effect to such increase.
(d)    On the effective date of any Incremental Increase being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.
(e)    Each Incremental Term Loan (i) shall rank pari passu in right of payment
with the Revolving Loans and shall be secured by the Collateral on a pari passu
basis with the Revolving Loans, subject to the terms set forth herein, (ii)
shall not mature earlier than the Maturity Date (but may have amortization and
customary mandatory prepayments prior to such date) (except in the case of
customary bridge loans which, subject to customary conditions (including no
payment or bankruptcy event of default), would either automatically be converted
into or required to be exchanged for permanent refinancing which does not mature
prior to the date set forth above), (iii) shall be on terms (including, without
limitation, covenants, defaults, guaranties and remedies, but excluding as to
interest rate, mandatory prepayments, call protection, redemption premiums,
amortization and most favored nation provisions), taken as a whole, no more
restrictive or onerous to the Company and its Subsidiaries than the terms
applicable to the Revolving Loans, taken as a whole, unless such terms (x) apply
only after the Maturity Date or (y) also apply to the Revolving Loans (which





--------------------------------------------------------------------------------





may be achieved via an Incremental Amendment without any action or vote of any
other Lender) and (iv) may be priced differently than the Revolving Loans.
(f)    Each such Revolving Commitment Increase shall have the same terms,
including maturity, Applicable Rate and commitment fees, as the Commitments;
provided that the Applicable Rate or commitment fees or interest rate floor
applicable to any Revolving Commitment Increase may be higher than the
Applicable Rate or commitment fees or interest rate floor applicable to the
Commitments if the Applicable Rate or commitment fees or interest rate floor
applicable to the Commitments are increased to equal the Applicable Rate and
commitment fees and interest rate floor applicable to such Revolving Commitment
Increase.
(g)    Incremental Increases shall be effected pursuant to an amendment or
amendment and restatement (an “Incremental Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such Incremental Increase, each Augmenting
Lender participating in such Incremental Increase, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement (other than Section
6.11) and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.
SECTION 2.21     Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the relevant Issuing Bank (if such Credit Event is a Letter of Credit) or
the Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the applicable Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the relevant Issuing Bank, and such Credit Events
shall not be denominated in such Agreed Currency but shall, except as otherwise
set forth in Section 2.07, be made on the date of such Credit Event in Dollars,
(a) if such Credit Event is a Borrowing, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
request for a Credit Event or Interest Election Request, as the case may be, as
ABR Loans, unless such Borrower notifies the Administrative Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the reasonable
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related request for a Credit Event or Interest
Election Request, as the case may be or (b) if such Credit Event is a Letter of
Credit, in a face amount equal to the Dollar Amount of the face amount specified
in the related request or application for such Letter of Credit, unless such
Borrower notifies the Administrative Agent at least one (1) Business Day before
such date that (i) it elects not to request the issuance of such Letter of
Credit on such date or (ii) it elects to have such Letter of Credit issued on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Letter of Credit would in the reasonable opinion of the
relevant Issuing Bank, the Administrative Agent and the Required Lenders be
practicable and in face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.





--------------------------------------------------------------------------------





SECTION 2.22     Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given (which exchange rate may be the Exchange
Rate). The obligations of each Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender or the Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the
Administrative Agent, as the case may be, in the specified currency, each
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent, as the case may be, against such loss, and
if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
SECTION 2.23     Senior Debt. The Company hereby designates all Obligations now
or hereinafter incurred or otherwise outstanding, and agrees that the
Obligations shall at all times constitute, senior indebtedness and designated
senior indebtedness, or terms of similar import, which are entitled to the
benefits of the subordination provisions of all Subordinated Indebtedness.
SECTION 2.24     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non‑Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s





--------------------------------------------------------------------------------





Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of each Issuing Bank with
outstanding Letters of Credit only the Borrowers’ obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until and to the extent
that such LC Exposure is reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Company in accordance with
Section 2.24(c), and participating interests in any such newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lender or such Issuing Bank, as the case may be, shall have entered into
arrangements with the Company or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to





--------------------------------------------------------------------------------





be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
SECTION 2.25     Illegality. If, in any applicable jurisdiction, the
Administrative Agent, any Issuing Bank or any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuing bank or any Lender to (a)
perform any of its obligations hereunder or under any other Loan Document, (b)
to fund or maintain its participation in any Loan or Letter of Credit or (c)
issue, make, maintain, fund or charge interest or fees with respect to any
credit extension to any Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia, such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Company, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such credit extension shall be
suspended, and to the extent required by applicable law, cancelled.  Upon
receipt of such notice, the Loan Parties shall, (i) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
law), (ii) to the extent applicable to an Issuing Bank, cash collateralize that
portion of LC Exposure comprised of the aggregate undrawn amount of Letters of
Credit to the extent not otherwise cash collateralized and (iii) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.


ARTICLE III
Representations and Warranties


Each Borrower represents and warrants to the Lenders that:


SECTION 3.01     Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite organizational power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. As of the Effective Date,
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Subsidiary and/or a
Material First-Tier Foreign Subsidiary as of the Effective Date, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares and other
nominal shares, in each case as required by law), a description of each class
issued and outstanding. All of the outstanding shares of capital stock and other
equity interests of each Subsidiary are validly issued and outstanding and fully
paid and non-assessable (to the extent that such concept is applicable in the
relevant jurisdiction) and all such shares and other equity interests indicated
on Schedule 3.01 as of the Effective Date as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary free and clear of all Liens. There are no outstanding commitments or
other obligations of the Company or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other





--------------------------------------------------------------------------------





Equity Interests of the Company or any Subsidiary, except pursuant to the
Company’s Rights Agreement as in effect on the Effective Date. No Loan Party nor
any Subsidiary thereof is an EEA Financial Institution.
SECTION 3.02     Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent for filing and/or recordation, as of the Effective Date and
(iii) those which, if not obtained or made, could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(b) will not violate any applicable material law or regulation or the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority which, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment thereunder to be made by the Company or any of its Subsidiaries which,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien (other than Permitted Liens) on any asset of the Company
or any of its Subsidiaries.
SECTION 3.04     Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its combined balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2017 reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2018, each certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    Since December 31, 2017, there has been no event, development or
circumstance that has resulted in or caused a Material Adverse Effect.
SECTION 3.05     Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for Permitted Liens and defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.





--------------------------------------------------------------------------------





SECTION 3.06     Litigation and Environmental Matters. (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.
(b)    Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07     Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where in any such case the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.08     Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09     Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10     ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect, and (b) as of the Effective Date, no
Borrower is nor will any Borrower be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.
SECTION 3.11     Disclosure. As of the Effective Date, the Company has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Company or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that





--------------------------------------------------------------------------------





such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. As of the Effective Date, all of the information
included in the Beneficial Ownership Certification is true and correct.
SECTION 3.12     Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.13     [Reserved].
SECTION 3.14     No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.15     [Reserved].
SECTION 3.16     Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, the Company and its Subsidiaries,
taken as a whole, are and will be Solvent.
SECTION 3.17     Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    None of (i) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary any of their respective directors, officers,
employees or affiliates, or (ii) to the knowledge of the Company, any agent or
representative of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, in each
case, is, or is owned 50% or more, individually or in the aggregate, directly or
indirectly, or controlled by persons that are, a Sanctioned Person or currently
the subject or target of any Sanctions or is located, organized or resident in a
Sanctioned Country.
(b)    The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, and the Company, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Company its directors and agents, are in compliance with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that could reasonably be
expected to result in the Company being designated as a Sanctioned Person.
SECTION 3.18     Embargoed Persons. None of the Company’s or its Subsidiaries’
assets constitute property of, or are beneficially owned, directly or
indirectly, by any Person targeted by economic or trade sanctions under United
States law, including but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign assets
control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the USA PATRIOT
Act), if the result of such ownership would be that any Loan made by any Lender
would be in violation of law (“Embargoed Person”). For purposes of determining
whether or not a representation is true under this Section 3.18, the Company
shall not be required to make any investigation into (i) the ownership of
publicly traded stock or other publicly traded securities or (ii) the beneficial
ownership of any collective investment fund.





--------------------------------------------------------------------------------





SECTION 3.19     Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable perfected first
priority Lien, subject to Liens permitted under Section 6.02, on all right,
title and interest of the respective Loan Parties in the Collateral, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal bankruptcy laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.
ARTICLE IV
Conditions
SECTION 4.01     Effective Date. The obligations of the Lenders to make the
initial Loans and of any Issuing Bank to issue the initial Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (subject to the post-closing matters set forth
in Section 5.12 or as waived in accordance with Section 9.02):
(a)    Executed Loan Documents. The Administrative Agent (or its counsel) shall
have received from (i) each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement, (ii) each initial Subsidiary Guarantor either
(A) a counterpart of the applicable Subsidiary Guaranty signed on behalf of such
Subsidiary Guarantor or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of the applicable Subsidiary Guaranty) that such Subsidiary
Guarantor has signed a counterpart of the applicable Subsidiary Guaranty and
(iii) each Loan Party a counterpart of each Collateral Document to which such
Loan Party is a party.
(b)    Personal Property Collateral.
(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Liens permitted under Section 6.02).
(ii)    Lien Search. The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, bankruptcy and tax), in form
and substance reasonably satisfactory thereto, made against the Loan Parties
under the Uniform Commercial Code (or applicable judicial docket) as in effect
in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Loan Party, indicating among other things that the assets of each
such Loan Party are free and clear of any Lien (except for Liens permitted under
Section 6.02).
(iii)    Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each US Loan Party, evidence of payment of all insurance
premiums for the current policy year of





--------------------------------------------------------------------------------





each policy (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.
(iv)    Other Collateral Documentation. The Administrative Agent shall have
received any documents as required by the terms of the Collateral Documents to
evidence its security interest in the Collateral.
(c)    Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of each of (i) Winston & Strawn LLP, special U.S. counsel
for the Loan Parties, (ii) James L. Marvin, in house counsel for the Loan
Parties, (iii) Nelson Mullins Riley & Scarborough LLP, special counsel to JBT
ICS Solutions U.S. Inc. and JBT Food & Dairy Systems Inc., (iv) Quarles & Brady
LLP, special counsel to A & B Process Systems Corp., and (v) Houthoff London
B.V. in each case, covering such other customary matters relating to the Loan
Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Company hereby requests such counsels to deliver
such opinions.
(d)    Financial Information. The Lenders shall have received, in form and
substance reasonably satisfactory to the Lead Arrangers (i) the Company’s filed
Form 10-K for the fiscal year ended December 31, 2017 and (ii) financial
statement projections through and including the Company’s 2022 fiscal year,
together with such information pertaining thereto as the Administrative Agent
and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).
(e)    Secretary’s Certificates. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and, if applicable,
good standing of the initial Loan Parties, the authorization of the Transactions
and any other legal matters relating to such Loan Parties, the Loan Documents or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.
(g)    Governmental and Third Party Approvals. The Administrative Agent shall
have received evidence reasonably satisfactory to it that all corporate,
governmental, regulatory and third party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the Transactions and the continuing operations of the Company and its
Subsidiaries have been obtained and are in full force and effect.
(h)    Fees and Expenses. The Administrative Agent and each Lender shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder and for which invoices have been presented reasonably in advance of
the Effective Date.
(i)    Dutch Borrower Works Council Confirmation. The Administrative Agent shall
have received from the Dutch Borrower a confirmation by an authorized signatory
of the Dutch Borrower that there is no works council with jurisdiction over the
transactions as envisaged by any Loan Document, or, if a works council is
established, a confirmation that all consultation obligations in respect of such
works





--------------------------------------------------------------------------------





council have been complied with and that positive unconditional advice has been
obtained, attaching a copy of such advice and a copy of the request for such
advice.
(j)    Existing Indebtedness. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the commitments under the Existing
Credit Agreement have been terminated and cancelled and any and all indebtedness
thereunder shall have been fully repaid (except to the extent being so repaid
with the proceeds of the initial Revolving Loans).
(k)    PATRIOT Act, Etc..
(i)    The Administrative Agent and the Lenders shall have received, at least
five (5) Business Days prior to the Effective Date, the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the USA PATRIOT Act, applicable “know your customer” and
anti-money laundering rules and regulations.
(ii)    Each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered to the Administrative
Agent, and any Lender requesting the same, a Beneficial Ownership Certification
in relation to such Borrower, in each case at least five (5) Business Days prior
to the Effective Date.
Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
SECTION 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    Subject to Section 1.06 with respect to any Incremental Term Loan
incurred to finance a Limited Condition Acquisition, the representations and
warranties of the Borrowers set forth in this Agreement shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that any such representation and warranty is
made as of a specific date in which case such representation and warranty shall
have been true and correct in all material respects as of such date.
(b)    Subject to Section 1.06 with respect to any Incremental Term Loan used to
finance a Limited Condition Acquisition, at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.
Unless the conditions set forth in this Section 4.02 have been waived in
accordance with Section 9.02, each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V





--------------------------------------------------------------------------------





Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:
SECTION 5.01     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which shall promptly make such information
available to the Lenders in accordance with its customary practice:
(a)    within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (iv) identifying each Subsidiary of the Company that, as
of the date of such financial statements, constitutes a Material First-Tier
Foreign Subsidiary;
(d)    promptly upon the request thereof, such other information and
documentation required under applicable “know your customer” rules and
regulations, the PATRIOT Act or any applicable Anti-Money Laundering Laws, in
each case as from time to time reasonably requested by the Administrative Agent
or any Lender;
(e)    as soon as available, but in any event not more than sixty (60) days
after the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, statement of
operation and funds flow statement) of the Company for each quarter of the
upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;





--------------------------------------------------------------------------------





(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and
(g)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, on behalf of itself or any Lender, may reasonably request.
Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., .pdf
copies) of such documents.
SECTION 5.02     Notices of Material Events. The Company will furnish to the
Administrative Agent, which shall promptly make such information available to
the Lenders in accordance with its customary practice, prompt written notice of
the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03     Existence; Conduct of Business. Except as otherwise expressly
permitted herein, the Company will, and will cause each of its Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights necessary to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted to the extent the failure to maintain such authority could
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04     Payment of Obligations. The Company will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such





--------------------------------------------------------------------------------





Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05     Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, it being agreed that the
insurance maintained as of the date hereof is sufficient for the business
currently maintained by the Company and its Subsidiaries.
SECTION 5.06     Books and Records; Inspection Rights. The Company will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested, but in the absence of a Default no more than once per
calendar year.
SECTION 5.07     Compliance with Laws and Material Contractual Obligations. The
Company will, and will cause each of its Subsidiaries to, (i) comply in all
material respects with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.08     Use of Proceeds.
(a)    The proceeds of the Loans will be used only for the repayment in full of
all Indebtedness outstanding under the Existing Credit Agreement, working
capital needs, and for general corporate purposes (including Permitted
Acquisitions and the payment of fees and expenses associated with this
Agreement), of the Company and its Subsidiaries in the ordinary course of
business.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
(c)    The Borrowers will not request any Loan or Letter of Credit, and the
Borrowers shall not use, and shall use commercially reasonable efforts to ensure
that their respective Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.





--------------------------------------------------------------------------------





SECTION 5.09     Additional Subsidiaries.
(a)    Additional Subsidiaries. As promptly as possible but in any event within
sixty (60) days (or such later date as may be agreed by the Administrative
Agent) after the creation or acquisition of any Subsidiary that is a Required
Subsidiary (or after any Subsidiary otherwise becomes a Required Subsidiary),
the Company shall (x) provide the Administrative Agent with written notice
thereof, (y) deliver to the Administrative Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Subsidiary (solely to the extent such
Equity Interests are certificated) and (z) cause such Subsidiary to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the applicable Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the requirements set forth in
the applicable Collateral Documents) owned by such Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each applicable
Collateral Document or such other document as the Administrative Agent shall
deem appropriate for such purpose and comply with the terms of each applicable
Collateral Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 4.01 that are applicable to
such Subsidiary as may be reasonably requested by the Administrative Agent, and
(iv) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent in connection with the actions
under this Section 5.09(a), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(b)    Additional Material First-Tier Foreign Subsidiaries and Foreign Holding
Companies. Notify the Administrative Agent promptly after any Person becomes a
Material First-Tier Foreign Subsidiary or Foreign Holding Company, and promptly
thereafter (and, in any event, within sixty (60) days after such notification,
as such time period may be extended by the Administrative Agent in its sole
discretion), cause (i) the applicable US Loan Party to deliver to the
Administrative Agent Collateral Documents pledging sixty‑five percent (65%) of
the total outstanding voting Equity Interests and one hundred percent (100%) of
the non-voting Equity Interests of any such new Material First-Tier Foreign
Subsidiary or Foreign Holding Company (including, without limitation, to the
extent required under the applicable Collateral Documents, original certificated
Equity Interests (or the equivalent thereof pursuant to the applicable laws and
practices of any relevant foreign jurisdiction) evidencing the Equity Interests
of such new Material First-Tier Foreign Subsidiary or Foreign Holding Company,
together with an appropriate undated stock or other transfer power for each
certificate duly executed in blank by the registered owner thereof), (ii) the
applicable US Loan Party to deliver to the Administrative Agent such updated
Schedules to the Collateral Documents as requested by the Administrative Agent
with regard to such Person and (iii) the applicable US Loan Party or such Person
to deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
SECTION 5.10     Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation; Anti-Money Laundering Laws and Sanctions. The Company will (a)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, Anti-Money Laundering
Laws and applicable Sanctions, (b) notify the Administrative Agent and each
Lender that previously received a Beneficial Ownership Certification of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein, and (c) promptly upon the reasonable request of the Administrative
Agent or any Lender, provide the Administrative Agent or such Lender, as the
case may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.





--------------------------------------------------------------------------------





SECTION 5.11     Further Assurances. The Company will, and will cause each of
its Subsidiaries to execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Collateral Documents or the
validity or priority of any such Lien, all at the expense of the Loan
Parties.  The Company also agrees to provide to the Administrative Agent, from
time to time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Collateral
Documents.
SECTION 5.12     Post-Closing Matters. The Company will, and will cause each of
its Subsidiaries to, execute and deliver the documents and complete the tasks
set forth on Schedule 5.12, in each case within the time limits specified on
such schedule.
ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:


SECTION 6.01     Indebtedness.
(a)    The Company will not create, incur, assume or permit to exist any
Indebtedness except:
(i)    the Obligations;
(ii)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;
(iii)    Guarantees by the Company of Indebtedness of any Subsidiary permitted
pursuant to 6.01(b);
(iv)    Indebtedness as an account party in respect of trade letters of credit;
(v)    Indebtedness under Sale and Leaseback Transactions permitted under
Section 6.10;
(vi)    Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem Equity Interests to the
extent that such purchases or redemptions are otherwise permitted hereunder;
(vii)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price (excluding earn-out obligations, seller debt, and
deferred purchase price payment obligations in respect of Permitted
Acquisitions) or similar





--------------------------------------------------------------------------------





obligations, or from guarantees or letters of credit, securing the performance
of the Company pursuant to such agreements, in connection with Permitted
Acquisitions;
(viii)    obligations under incentive, non-compete, consulting, deferred
compensation, or other similar arrangements;
(ix)    Indebtedness incurred in connection with the financing of insurance
premiums so long as such Indebtedness shall not exceed the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance
premiums for the period in which such Indebtedness is incurred;
(x)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections and deposit accounts;
(xi)    senior unsecured Indebtedness of the Company; provided that (A) after
giving pro forma effect to the incurrence of such Indebtedness, (1) the Company
shall be in compliance with the Total Net Leverage Ratio covenant set forth
Section 6.11(a) (based on the financial statements for the most recent fiscal
quarter end for which financial statements have been provided), and (2) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (B) such Indebtedness shall be pari passu or subordinated in
right of payment to the Obligations, (C) such Indebtedness will not have any
scheduled amortization in excess of customary market practice for such an
instrument, mandatory redemption, mandatory repayment or mandatory prepayment,
sinking fund or similar payments (other than asset sale, change of control,
fundamental change or similar mandatory offers to repurchase customary for
high-yield or convertible debt securities) or have a final maturity date, in
each case, prior to the date occurring ninety-one (91) days following the
Maturity Date or have a weighted average life to maturity shorter than any
outstanding Incremental Term Loans in effect as of the date such indebtedness is
incurred (except in the case of customary bridge loans which, subject to
customary conditions (including no payment or bankruptcy event of default),
would either automatically be converted into or required to be exchanged for
permanent refinancing which does not mature prior to the date set forth above),
(D) the terms of such Indebtedness (including, without limitation, all
covenants, defaults, guaranties and remedies, but excluding as to interest rate,
call protection and redemption premiums), taken as a whole, are no more
restrictive or onerous on the Company and its Subsidiaries than the terms
applicable to the Company and its Subsidiary pursuant to this Agreement and the
other Loan Documents, taken as a whole, and (E) such Indebtedness shall not be
recourse to, or guaranteed by, any Person other than the Company, unless such
Person is a Loan Party;
(xii)    Indebtedness of the Company in respect of letters of credit, bank
guarantees or similar instruments issued to support obligations and trade
letters of credit (other than obligations in respect of other Indebtedness) in
the ordinary course of business (including any Secured Bilateral Letter of
Credit Facilities) in an aggregate amount, when aggregated with the aggregate
principal amount of Indebtedness of any Subsidiary incurred pursuant to Section
6.01(b)(vii), not to exceed $50,000,000 at any time outstanding;
(xiii)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets (whether by





--------------------------------------------------------------------------------





Permitted Acquisition or otherwise) or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (xiii), when aggregated with the aggregate principal amount of
similar purchase money Indebtedness of any Subsidiary incurred pursuant to
Section 6.01(b)(v), shall not exceed $50,000,000 at any time outstanding;
(xiv)    Indebtedness consisting of earn-out obligations, seller debt, and
unsecured deferred purchase price obligations in respect of Permitted
Acquisitions; provided that the aggregate principal amount of Indebtedness
permitted by this clause (xiv), when aggregated with the aggregate principal
amount of similar Indebtedness of any Subsidiary pursuant to Section
6.01(b)(xiv), shall not exceed $50,000,000 at any time outstanding; and
(xv)    Indebtedness of the Company in an aggregate principal amount, that when
aggregated with the aggregate principal amount of similar Indebtedness of any
Subsidiary incurred pursuant to Section 6.01(b)(xv), shall not exceed ten
percent (10%) of Consolidated Total Tangible Assets (calculated as of the end of
the immediately preceding fiscal quarter of the Company for which the Company’s
financial statements were most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or Section 5.01(b), the
most recent financial statements referred to in Section 3.04(a)) at any time
outstanding; provided that any such Indebtedness secured by any assets of the
Company or any Subsidiary is permitted under Section 6.02(f).
(b)    The Company will not permit any Subsidiary to create, incur, assume or
permit to exist any Indebtedness, except:
(i)    the Obligations;
(ii)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;
(iii)    Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in Section 6.04(d);
(iv)    Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary;
(v)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets (whether by Permitted Acquisition or otherwise)
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal





--------------------------------------------------------------------------------





amount of Indebtedness permitted by this clause (v), when aggregated with the
aggregate principal amount of similar purchase money Indebtedness of the Company
incurred pursuant to Section 6.01(a)(xiii), shall not exceed $50,000,000 at any
time outstanding;
(vi)    Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;
(vii)    Indebtedness of any Subsidiary in respect of letters of credit, bank
guarantees or similar instruments issued to support obligations and trade
letters of credit (other than obligations in respect of other Indebtedness) in
the ordinary course of business (including any Secured Bilateral Letter of
Credit Facilities) in an aggregate amount, when aggregated with the aggregate
principal amount of Indebtedness of the Company incurred pursuant to Section
6.01(a)(xii), not to exceed $50,000,000 at any time outstanding;
(viii)    Indebtedness under Sale and Leaseback Transactions permitted under
Section 6.10;
(ix)    Indebtedness consisting of deferred purchase price or notes issued to
officers, directors and employees to purchase or redeem Equity Interests to the
extent that such purchases or redemptions are otherwise permitted hereunder;
(x)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price (excluding earn-out obligations, seller debt, and
deferred purchase price payment obligations in respect of Permitted
Acquisitions) or similar obligations, or from guarantees or letters of credit,
securing the performance of such Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions;
(xi)    obligations under incentive, non-compete, consulting, deferred
compensation, or other similar arrangements;
(xii)    Indebtedness incurred in connection with the financing of insurance
premiums so long as such Indebtedness shall not exceed the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance
premiums for the period in which such Indebtedness is incurred;
(xiii)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections and deposit accounts;
(xiv)    Indebtedness consisting of earn-out obligations, seller debt, and
unsecured deferred purchase price obligations in respect of Permitted
Acquisitions; provided that the aggregate principal amount of Indebtedness
permitted by this clause (xiv), when aggregated with the aggregate principal
amount of similar Indebtedness of the Company incurred pursuant to Section
6.01(a)(xiv), shall not exceed $50,000,000 at any time outstanding; and
(xv)    Indebtedness of any Subsidiary in an aggregate principal amount, that
when aggregated with the aggregate principal amount of similar Indebtedness of
the Company incurred pursuant to Section 6.01(a)(xv), shall not exceed ten
percent (10%) of Consolidated Total Tangible Assets (calculated as of the end of
the immediately preceding fiscal quarter of the Company for which the Company’s
financial statements were most recently delivered pursuant to Section 5.01(a) or
Section 5.01(b) or, if prior to the date of the delivery of the





--------------------------------------------------------------------------------





first financial statements to be delivered pursuant to Section 5.01(a) or
Section 5.01(b), the most recent financial statements referred to in Section
3.04(a)) at any time outstanding; provided that any such Indebtedness secured by
any assets of the Company or any Subsidiary is permitted under Section 6.02(f).
SECTION 6.02     Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    Liens securing the Secured Obligations (including, without limitation,
Liens in favor of the Swingline Lender and/or an Issuing Bank, as applicable, on
cash collateral granted pursuant to the Loan Documents);
(c)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(e)    Liens securing Indebtedness permitted under Section 6.01(a)(xiii) and
Section 6.01(b)(v); provided that (i) such Liens shall be created within ninety
(90) days of the acquisition, repair, construction, improvement or lease, as
applicable, of the related property, (ii) such Liens do not at any time encumber
any property other than the property financed or improved by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original price for the purchase,
repair, construction, improvement or lease amount (as applicable) of such
property at the time of purchase, repair, construction, improvement or lease (as
applicable); and
(f)    Liens on assets of the Company and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
subject to such Liens does not at any time exceed ten percent (10%) of
Consolidated Total Tangible Assets (calculated as of the end of the immediately
preceding fiscal quarter of the Company for which the Company’s financial
statements were most recently delivered pursuant to Section 5.01(a) or Section
5.01(b) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or Section 5.01(b), the
most recent financial statements referred to in Section 3.04(a)) at any time
outstanding.
SECTION 6.03     Fundamental Changes and Asset Sales. (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a





--------------------------------------------------------------------------------





series of transactions) any of its assets, (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge into the Company in a transaction in which the
Company is the surviving corporation;
(ii)    (A) any Foreign Subsidiary may merge into a Loan Party in a transaction
in which the surviving entity is such Loan Party, (B) any Domestic Subsidiary
may merge into a US Loan Party in a transaction in which the surviving entity is
such US Loan Party (provided that any such merger involving the Company must
result in the Company as the surviving entity) and (C) any Subsidiary that is
not a Loan Party may merge into another Subsidiary that is not a Loan Party;
(iii)    (A) the Company or any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to a US Loan Party; provided that, with respect
to any sale, transfer lease or other disposition by any Subsidiary that is not a
US Loan Party, the consideration for such disposition shall not exceed the fair
value of such assets; (B) (1) any US Loan Party may sell, transfer, lease or
otherwise dispose of its assets to a Foreign Subsidiary and Subsidiaries which
are not US Loan Parties and (2) any Foreign Loan Party may sell, transfer, lease
or otherwise dispose of its assets to Subsidiaries that are not Loan Parties in
an aggregate amount under this clause (B) not to exceed $20,000,000 during any
fiscal year of the Company to the extent that the consideration for any such
disposition is not paid in cash or Cash Equivalents equal to the fair value of
such assets; (C) any Foreign Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to a Foreign Loan Party; and (D) any Subsidiary that is
not a Loan Party may sell, transfer, lease or otherwise dispose of its assets to
another Subsidiary that is not a Loan Party;
(iv)    the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, (D) grant discounts or forgive accounts receivable in the ordinary
course of business consistent with past practice, (E) dispose of cash and Cash
Equivalents, (F) make investments permitted hereunder, (G) make Restricted
Payments permitted hereunder, (H) grant Liens permitted hereunder, and (I) make
any other sales, transfers, leases or dispositions that, together with all other
property of the Company and its Subsidiaries previously leased, sold or disposed
of as permitted by this clause (I) during any fiscal year of the Company, does
not exceed $60,000,000;
(v)    subject to Sections 6.03(a)(i) and 6.03(a)(ii), any Person may merge into
another Person to consummate a Permitted Acquisition;
(vi)    any Person may enter into a Sale and Leaseback Transaction permitted
under Section 6.10; and
(vii)    any Subsidiary that is not a Loan Party (or, in the case of a
Subsidiary that is a Loan Party, (A) if such Subsidiary is a US Loan Party, so
long as its assets are transferred to a US Loan Party upon dissolution or
liquidation and (B) if such Subsidiary is a Foreign Loan Party, so long as its
assets are transferred to a Loan Party upon dissolution or liquidation)





--------------------------------------------------------------------------------





may liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders.
(b)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
(c)    The Company will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Effective Date.
SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or any
assets of any other Person constituting a business unit, except:
(a)    Cash Equivalents;
(b)    Permitted Acquisitions (including any intercompany investments, loans and
advances used to consummate Permitted Acquisitions); provided that the aggregate
amount of such Permitted Acquisitions (including any intercompany investments,
loans and advances used to consummate Permitted Acquisitions) made (i) by US
Loan Parties in or of Foreign Subsidiaries and Subsidiaries which are not US
Loan Parties (unless such Subsidiary becomes a US Loan Party within thirty (30)
days following such Permitted Acquisition or investment in accordance with the
requirements in Section 5.09) and (ii) by Foreign Loan Parties in or of
Subsidiaries which are not Loan Parties (unless such Subsidiary becomes a Loan
Party within thirty (30) days following such Permitted Acquisition or investment
in accordance with the requirements in Section 5.09), together with the
aggregate outstanding amount of (A) investments, loans and advances made by US
Loan Parties in or to Foreign Subsidiaries and Subsidiaries which are not US
Loan Parties made under Section 6.04(d)(i) and (B) investments, loans and
advances made by Foreign Loan Parties in or to Subsidiaries which are not Loan
Parties made under Section 6.04(d)(ii), shall not exceed $100,000,000;
(c)    (i) investments by the Company and its Subsidiaries existing on the date
hereof in the capital stock of its Subsidiaries and (ii) investments, loans and
advances by the Company or any Subsidiary in and to any Subsidiary to the extent
existing on the date hereof and set forth in Schedule 6.04, and in each case
under this clause (c), extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof;
(d)    investments, loans or advances made by the Company in or to any
Subsidiary and made by any Subsidiary in or to the Company or any other
Subsidiary; provided that the aggregate outstanding amount of (i) investments,
loans and advances made by US Loan Parties in or to Foreign Subsidiaries and
Subsidiaries which are not US Loan Parties and (ii) investments, loans and
advances made by Foreign Loan Parties in or to Subsidiaries which are not Loan
Parties, together with the aggregate amount of Permitted Acquisitions (including
any intercompany investments, loans and advances used to consummate Permitted
Acquisitions) made by (A) US Loan Parties in or of Foreign Subsidiaries and
Subsidiaries which are not US Loan Parties under Section 6.04(b)(i) and (B)
Foreign Loan Parties in or of Subsidiaries which are not Loan





--------------------------------------------------------------------------------





Parties under Section 6.04(b)(ii), shall not exceed $100,000,000 (exclusive of
investments permitted elsewhere (other than clause (b)) in this Section 6.04);
(e)    Indebtedness permitted by Section 6.01 and Guarantees constituting
Indebtedness permitted by Section 6.01;
(f)    investments in securities of account debtors received pursuant to
settlements thereof in the ordinary course of business or pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
(g)    loans and investments at any time the Total Net Leverage Ratio is less
than 3.00 to 1.00; provided that no Default or Event of Default shall have
occurred and be continuing at the time such loan or investment is made;
(h)    loans and investments at any time the Total Net Leverage Ratio is greater
than or equal to 3.00 to 1.00, so long as no Default or Event of Default has
occurred and is continuing immediately prior to making such loan or investment
or would arise immediately after giving effect (including pro forma effect)
thereto and the aggregate amount of all such loans and investments during any
fiscal year of the Company does not exceed, when taken together with Restricted
Payments made pursuant to Section 6.07(g), the sum of (i) $25,000,000 and (ii)
fifty percent (50%) of cumulative Consolidated Net Income for the most recently
ended four fiscal quarters of the Company at the time of the making of such loan
or investment (calculated as of the end of the immediately preceding fiscal
quarter of the Company for which the Company’s financial statements were most
recently delivered pursuant to Section 5.01(a) or Section 5.01(b) or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), the most recent financial
statements referred to in Section 3.04(a)); provided that any loan or investment
made pursuant to the foregoing clause (g) and any Restricted Payment made under
Section 6.07(f) shall reduce availability under this clause (h), on a
dollar-for-dollar basis, during the fiscal year in which such loan, investment
or Restricted Payment is made (but, for the avoidance of doubt, shall not,
solely as a result of such loan or investment made pursuant to clause (g) or
such Restricted Payment made pursuant to Section 6.07(f), create a Default or
Event of Default due to a violation of this clause (h));
(i)    investments solely to the extent such investments reflect an accretive
increase in the value of the original amount of such investments;
(j)    (i) travel and moving advances given to employees and directors in the
ordinary course of business and (ii) other emergency or special circumstance
advances given to employees not to exceed in the case of (i) and (ii) taken
together $5,000,000 in the aggregate outstanding at any time;
(k)    the non-cash portion of consideration received in connection with
dispositions permitted under Section 6.03;
(l)    investments, loans and advances in Captive Finance Subsidiaries or
captive insurance Subsidiaries in an aggregate amount not to exceed $60,000,000
at any time outstanding; and
(m)    any other investment, loan or advance (other than acquisitions) so long
as the aggregate outstanding amount of all such investments, loans and advances
does not exceed, when taken together with Restricted Payments made pursuant to
Section 6.07(h), ten percent (10%) of Consolidated Total Tangible Assets
(calculated as of the end of the immediately preceding fiscal quarter of the
Company for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b) or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant





--------------------------------------------------------------------------------





to Section 5.01(a) or Section 5.01(b), the most recent financial statements
referred to in Section 3.04(a)) at any time outstanding.
SECTION 6.05     Swap Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company), and (b) Swap Agreements entered into in order to (i)
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary, or (ii) manage existing or anticipated exchange rate or commodity
price risks and, in each case of clause (i) and (ii), not for speculative
purposes.
SECTION 6.06     Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties or, if such
transaction would not be obtainable from an unrelated third party, on fair and
reasonable terms as determined in good faith by the Company, (b) transactions
between or among the Company and any other Loan Party not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 6.07.
SECTION 6.07     Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
(a)    the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(c)    the Company may declare and pay regular quarterly dividends to
shareholders of the Company pursuant to the Company’s regular dividend policy in
an amount not to exceed $0.15 per share; provided that no Event of Default shall
have occurred and be continuing at the time of declaration thereof;
(d)    the Company may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans or arrangements providing
benefits or reasonable compensation to management or employees of the Company
and its Subsidiaries;
(e)    the Company and its Subsidiaries may pay their Tax liabilities;
(f)    the Company and its Subsidiaries may make any Restricted Payment at any
time the Total Net Leverage Ratio is less than 3.00 to 1.00; provided that no
Default or Event of Default shall have occurred and be continuing at the time of
declaration thereof;
(g)    the Company and its Subsidiaries may make any other Restricted Payment at
any time the Total Net Leverage Ratio is greater than or equal to 3.00 to 1.00,
so long as no Default or Event of Default has occurred and is continuing
immediately prior to making such Restricted Payment or would arise immediately
after giving effect (including pro forma effect) thereto and the aggregate
amount of all such Restricted Payments during any fiscal year of the Company
does not exceed, when taken together with loans





--------------------------------------------------------------------------------





and investments made pursuant to Section 6.04(h), the sum of (x) $25,000,000 and
(y) fifty percent (50%) of cumulative Consolidated Net Income for the most
recently ended four fiscal quarters of the Company at the time of the making of
such Restricted Payment (calculated as of the end of the immediately preceding
fiscal quarter of the Company for which the Company’s financial statements were
most recently delivered pursuant to Section 5.01(a) or Section 5.01(b) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or Section 5.01(b), the most recent
financial statements referred to in Section 3.04(a)); provided that any
Restricted Payment made pursuant to the foregoing clause (f) and any loan or
investment made under Section 6.04(g) shall reduce availability under this
clause (g), on a dollar-for-dollar basis, during the fiscal year in which such
Restricted Payment, loan or investment is made (but, for the avoidance of doubt,
shall not, solely as a result of such Restricted Payment made pursuant to clause
(f) or such loan or investment made pursuant to Section 6.04(g), create a
Default or Event of Default due to a violation of this clause (g)); and
(h)    the Company and its Subsidiaries may make other Restricted Payments in an
aggregate amount not to exceed, when taken together with investments outstanding
pursuant to Section 6.04(m), ten percent (10%) of Consolidated Total Tangible
Assets (calculated as of the end of the immediately preceding fiscal quarter of
the Company for which the Company’s financial statements were most recently
delivered pursuant to Section 5.01(a) or Section 5.01(b) or, if prior to the
date of the delivery of the first financial statements to be delivered pursuant
to Section 5.01(a) or Section 5.01(b), the most recent financial statements
referred to in Section 3.04(a)) during the term of this Agreement.
SECTION 6.08     Restrictive Agreements. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement (other than as required
pursuant to applicable law) that prohibits, restricts or imposes any condition
upon (a) the ability of the Company or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions to holders of its Equity
Interests or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to customary restrictions on
then-market terms for the applicable Indebtedness under any Indebtedness
permitted by Section 6.01 (so long as, in the case of Indebtedness permitted
under Section 6.01(a)(ii) or (b)(ii), the conditions imposed by any such
Indebtedness which constitutes extended, renewed or replaced Indebtedness are no
more restrictive than the applicable original Indebtedness) or for any other
Indebtedness not prohibited hereunder, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of assets or a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the assets or Subsidiary that are to be sold and such
sale is permitted hereunder, (iii) clause (a) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
SECTION 6.09     Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness
except to the extent approved by the Administrative Agent. Furthermore, unless
approved by the Administrative Agent, the Company will not, and will not permit
any Subsidiary to, amend the Subordinated Indebtedness Documents where such
amendment, modification or supplement provides for the following or which has
any of the following effects:





--------------------------------------------------------------------------------





(a)    increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
(b)    shortens or accelerates the date upon which any installment of principal
or interest becomes due or adds any additional mandatory redemption provisions;
(c)    shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
(d)    increases the rate of interest accruing on such Indebtedness;
(e)    provides for the payment of additional fees or increases existing fees;
(f)    amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
(g)    amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Company, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.
Notwithstanding the foregoing, this Section 6.09 shall not be applicable to any
action taken so long as at the time of taking such action (and giving pro forma
effect thereto), (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) the Total Net Leverage Ratio is not greater than a
ratio equal to (i) the numerator of the maximum Total Net Leverage Ratio
permitted under Section 6.11(a) minus 0.50 to (ii) 1.0.
SECTION 6.10     Sale and Leaseback Transactions. The Company shall not, nor
shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $75,000,000
in the aggregate during any fiscal year of the Company, determined on a
consolidated basis for the Company and its Subsidiaries.
SECTION 6.11     Financial Covenants.
(a)    Maximum Total Net Leverage Ratio. The Company will not permit the ratio
(the “Total Net Leverage Ratio”), determined as of the end of each of its fiscal
quarters, of (i) Consolidated Total Indebtedness less the sum of (A) 100% of
Unrestricted Cash of the Company and its Domestic Subsidiaries held in the
United States and (B) 65% of Unrestricted Cash of the Company and its
Subsidiaries held outside of the United States to (ii) Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than (x) upon the exercise of the Total Net
Leverage Ratio Increase Option by the Company, 4.50 to 1.00 and (y) at any other
time, 4.00 to 1.00.





--------------------------------------------------------------------------------





(b)    Minimum Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters, of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense, in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Company and its Subsidiaries
on a consolidated basis, to be less than 3.50 to 1.00.
ARTICLE VII
Events of Default


SECTION 7.01     Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;
(e)    any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and all notice
and cure periods with respect thereto have expired;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, and all notice and cure periods with respect thereto have expired;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;





--------------------------------------------------------------------------------





(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or can no longer be
dismissed (in kracht van gewijsde gegaan) or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)    any Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    any Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment, other than any Dutch law attachment pursuant to a preliminary
judgement (conservatoir beslag) provided such attachment is lifted within thirty
(30) days of the preliminary judgement;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
or any Loan Document shall for any reason cease to create a valid and perfected
first priority Lien (subject to Liens permitted hereunder) on, or security
interests in, any of the Collateral purported to be covered thereby, in each
case other than in accordance with the express terms hereof or thereof;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Company, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be





--------------------------------------------------------------------------------





declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
SECTION 7.02     Rights and Remedies Cumulative; Non-Waiver; etc.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.01 for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 9.08, or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 7.01 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
SECTION 7.03     Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 7.01 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall,
subject to the provisions of Sections 2.06 and 2.24, be applied by the
Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees
(other than commitment fees and Letter of Credit fees payable to the Lenders),
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the Issuing Banks and the Swingline Lender under the Loan Documents,
including attorney fees, ratably among the Lenders, the Issuing Banks and the
Swingline Lender in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid commitment fees, Letter of Credit fees payable to the Lenders
and interest on the Loans and unreimbursed





--------------------------------------------------------------------------------





LC Disbursements, ratably among the Lenders, the Issuing Banks and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to (a) payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, unreimbursed LC Disbursements, and payment
obligations then owing under Secured Swap Agreements, Secured Banking Services
Agreements and Secured Bilateral Letter of Credit Facilities and (b) the
Administrative Agent for the account of the Issuing Banks, to cash collateralize
any LC Exposure then outstanding, ratably among the Lenders, the Issuing Banks,
the Swap Banks, the Bank Services Providers and the Bilateral L/C Issuers in
proportion to the respective amounts described in this clause Fourth payable to
them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by
applicable law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Banking
Services Agreements, Secured Swap Agreements and Secured Bilateral Letter of
Credit Facilities shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Banking Services Provider, Swap Bank or Bilateral L/C Issuer, as the
case may be. Each Banking Services Provider, Swap Bank or Bilateral L/C Issuer
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII for itself and its Affiliates as if a “Lender” party hereto.
SECTION 7.04     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or unreimbursed LC Disbursements shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, unreimbursed LC Disbursements
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks and
the Administrative Agent under Sections 2.12 and 9.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.03.





--------------------------------------------------------------------------------





SECTION 7.05     Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right, exercisable at the discretion of the Required Lenders, to
credit bid and purchase for the benefit of the Administrative Agent and the
Secured Parties all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable law. Such credit bid or purchase may be completed
through one or more acquisition vehicles formed by the Administrative Agent to
make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Secured Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Secured
Obligations so assigned by each Secured Party); provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof, shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02.
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under applicable law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE VIII
The Administrative Agent


SECTION 8.01     Appointment and Authority.
(a)    Each of the Lenders and each Issuing Bank hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Company nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Swap Bank, Banking Services Provider or Bilateral L/C Issuer) and the
Issuing Banks hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of





--------------------------------------------------------------------------------





the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles VIII and IX (including Section 9.03,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
SECTION 8.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 8.03     Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary,





--------------------------------------------------------------------------------





under the circumstances as provided in Section 9.02 and Section 7.01) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or (vi) the utilization of any Issuing
Bank’s LC Commitment (it being understood and agreed that each Issuing Bank
shall monitor compliance with its own LC Commitment without any further action
by the Administrative Agent).
SECTION 8.04     Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
SECTION 8.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.





--------------------------------------------------------------------------------





SECTION 8.06     Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person, remove such Person as Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each Issuing Bank directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, if in





--------------------------------------------------------------------------------





its sole discretion it elects to, and Swingline Lender, (ii) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank, if in its sole discretion it elects to,
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
SECTION 8.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.
SECTION 8.09     Collateral and Guaranty Matters.
(a)    Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Swap Bank, Banking Services Provider or Bilateral L/C
Issuer) irrevocably authorize the Administrative Agent, at its option and in its
discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitment and payment in full of
all Secured Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Banking Services Agreements,
Secured Swap Agreements or Secured Bilateral Letter of Credit Facilities as to
which arrangements satisfactory to the applicable Banking Services Provider,
Swap Bank or Bilateral L/C Issuer shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been cash collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made),
(B) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition to a Person other
than a Loan Party permitted under the Loan Documents, (C) if approved,
authorized or ratified in writing in accordance with Section 9.02, or (D) if the
Collateral subject to any Lien is owned by a Subsidiary Guarantor, the lien may
be released upon release of such Subsidiary Guarantor from its obligations under
its guaranty pursuant to clause (iii) below;
(ii)    to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and





--------------------------------------------------------------------------------





(iii)    to release any Subsidiary Guarantor from its obligations under any Loan
Documents if (x) such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents or otherwise as set forth in
Section 9.14 or (y) such Person becomes an Excluded Subsidiary.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the applicable Subsidiary
Guaranty Agreement pursuant to this Section 8.09. In each case as specified in
this Section 8.09, the Administrative Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Subsidiary
Guarantor from its obligations under the applicable Subsidiary Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 8.09.
In the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an asset disposition permitted pursuant
to Section 6.03 to a Person other than a Loan Party, the Liens created by any of
the Collateral Documents on such property shall be automatically released
without need for further action by any person.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
SECTION 8.10     Secured Swap Agreements, Secured Banking Services Agreements
and Secured Bilateral Letter of Credit Facilities. No Banking Services Provider,
Swap Bank, or Bilateral L/C Issuer that obtains the benefits of Section 7.03 or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Banking Services Agreements, Secured Swap Agreements
and/or Secured Bilateral Letter of Credit Facilities unless the Administrative
Agent has received written notice of such Secured Banking Services Agreements,
Secured Swap Agreements and/or Secured Bilateral Letter of Credit Facilities,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Banking Services Provider, Swap Bank or Bilateral
L/C Issuer, as the case may be.
SECTION 8.11     Parallel Debt. Parallel Debt (Covenant to pay the
Administrative Agent).
(a)    For the purpose of ensuring the validity and enforceability of any
security interest created by a Dutch Collateral Document and notwithstanding any
other provision of this Agreement, each Foreign Loan Party hereby irrevocably
and unconditionally undertakes to pay to the Administrative Agent an amount
equal to the aggregate of all Principal Foreign Secured Obligations from time to
time due in accordance with the terms and conditions of such Principal Foreign
Secured Obligations (such payment undertaking and the obligations and
liabilities which are the result thereof, the Foreign Loan Parties' “Parallel
Debt”).





--------------------------------------------------------------------------------





(b)    Any amount due and payable by a Foreign Loan Party to the Administrative
Agent under the Parallel Debt shall be decreased to the extent that the other
Secured Parties have received payment of the corresponding Principal Foreign
Secured Obligation and any Principal Foreign Secured Obligation due and payable
by a Foreign Loan Party to the other Secured Parties shall be decreased to the
extent that the Administrative Agent has received payment of the corresponding
amount under the Parallel Debt.
(c)    With respect to the Parallel Debt, the Administrative Agent:
(i)    acts as creditor in its own right;
(ii)    shall have its own independent right to demand payment of the amounts
payable under the Parallel Debt; and
(iii)    shall not act as agent, trustee or representative of any other Secured
Party.
(d)    The rights of the Secured Parties (other than the administrative Agent)
to receive payment of any Principal Foreign Secured Obligation payable by a
Foreign Loan Party are several and are separate and independent from, and
without prejudice to, the rights of the Administrative Agent to receive payment
under the Parallel Debt.
ARTICLE IX
Miscellaneous


SECTION 9.01     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or (subject to
paragraph (b) below) electronic communication, as follows:
(i)    if to any Borrower, to it c/o John Bean Technologies Corporation, 70 W.
Madison Street, Chicago, Illinois 60602, Attention of Greg Packard, Vice
President and Treasurer (Telephone No. (312) 861-5782); all notices and other
communications sent to any Borrower by telecopy shall also be sent to such
Borrower by email at: greg.packard@jbtc.com); and in each case with a copy to
c/o John Bean Technologies Corporation, 70 W. Madison Street, Chicago, Illinois
60602, Attention of James Marvin, Executive Vice President, General Counsel, and
President (Telephone No. (312) 861-5886; email james.marvin@jbtc.com);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte, North
Carolina 28262, Attention of Syndication Agency Services (Telecopy No. (844)
879-5899), with a copy to Wells Fargo Bank, National Association, 10 South
Wacker Drive, Suite 2200, Chicago, Illinois 60606, MAC N8405-222, Attention of
Nick Kepler (Telecopy No. (866) 634-7531);
(iii)    if to an Issuing Bank, to it at (A) Wells Fargo Bank, National
Association, MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte, North
Carolina 28262, Attention of Syndication Agency Services (Telecopy No. (844)
879-5899), (B) JPMorgan Chase Bank, N.A. LC Team,  10 S Dearborn, Chicago, IL,
60603, Attention of Latha Maheshwari (Telephone: (855) 609 0059; Telecopy No.:
(214) 307-6874; Email: Chicago.LC.Agency.Activity.Team@JPMChase.com), (C)
U.S. Bank National





--------------------------------------------------------------------------------





Association, BC-MN-HO3R, 800 Nicollet Mall, Minneapolis, Minnesota 55402,
Attention of Judy Payne (Telecopy No. (612) 303-3851), (D) Citibank, N.A., 500 W
Madison, 7th floor, Chicago, Illinois 60661, Attention of Chris Salek (Telephone
(312) 627-3484; Telecopy No. (312) 627-3471) and (E) in the case of any other
Issuing Bank, to it at the address and telecopy number specified from time to
time by such Issuing Bank to the Company and the Administrative Agent;
(iv)    if to the Swingline Lender, to it at Wells Fargo Bank, National
Association, MAC D1109-019, 1525 West W.T. Harris Blvd., Charlotte, North
Carolina 28262, Attention of Syndication Agency Services (Telecopy No. (844)
879-5899)); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire, provided if such Administrative
Questionnaire has not been delivered to Company, then Company may send any
notice to Administrative Agent instead of such Lender.
(b)    Notices and other communications to the Lenders (including any Issuing
Bank) hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or





--------------------------------------------------------------------------------





reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of final maturity
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b), 2.18(c), or 7.03 in a manner that would alter the pro rata
sharing of payments or order of application required thereby or change Section
2.09(c) in a manner that would alter the pro rata reduction of Commitments,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date) or
(vi) release the Company from its obligations under Article X, release all or
substantially all of the Subsidiary Guarantors from their obligations under the
applicable Subsidiary Guaranty or release all or substantially all of the
Collateral (other than as authorized in Section 8.09 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Collateral Document), in each case, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.24 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-





--------------------------------------------------------------------------------





Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal
to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein (i) the Administrative
Agent may, with the consent of the Borrowers only, (A) amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency, and (B) enter into
amendments or modification to this Agreement or any of the other Loan Documents
or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 2.14(b) in accordance with the terms
of Section 2.14(b), and (ii) each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and without further consent of any Lender
(but with the consent of the Company and the Administrative Agent), to amend and
restate this Agreement if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have been terminated, such
Lender shall have no other commitment or obligation hereunder and shall have
been paid in full all principal, interest and other amounts owing to it or
accrued for its account during this Agreement.
SECTION 9.03     Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable documented and invoiced in reasonable detail out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arrangers and their
Affiliates, including the reasonable documented and invoiced in reasonable
detail fees, charges and disbursements of one primary counsel and one local
counsel in each applicable jurisdiction (and in the case of an actual or
perceived conflict of interest, one additional counsel to each group of affected
parties taken as a whole) for the Administrative Agent and the Lead Arrangers,
in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
documented and invoiced in reasonable detail out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable documented and invoiced in reasonable detail out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arrangers any Issuing
Bank or any Lender (limited to the reasonable documented and invoiced fees,
charges and disbursements of one primary counsel and one additional local
counsel in each applicable jurisdiction for the Administrative Agent and any
Issuing Bank and one additional counsel for all the Lenders (other than the
Administrative Agent) and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims of defenses) in
connection with the enforcement or protection of its rights in connection with
(x) this Agreement and any other Loan Document, including its rights under this
Section or (y) the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred after an Event of Default has occurred
and is continuing during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    The Borrowers shall indemnify the Administrative Agent, the Lead
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable documented and
invoiced fees, charges and disbursements of any one primary counsel for any
Indemnitee and one additional local counsel in each applicable jurisdiction for
such Indemnitee and additional counsel in light of actual or potential conflicts
of interest or the availability of different claims of defenses) incurred by or
asserted against any Indemnitee





--------------------------------------------------------------------------------





arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that, such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the bad faith, gross
negligence or willful misconduct of such Indemnitee or (y) other than with
respect to claims against any of the Administrative Agent, the Lead Arrangers or
any Lender in its capacity or in fulfilling its role as the Administrative
Agent, a Lead Arranger, an Issuing Bank, the Swingline Lender or any similar
role under the Loan Documents, disputes among Indemnitees (unless such disputes
arise as a result of a Default or other action or inaction by the Company or any
of its Subsidiaries or Affiliates). This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the relevant Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Company’s failure to pay any
such amount shall not relieve the Company of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the relevant Issuing Bank or the
Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law and without in any way limiting
any Indemnitee’s obligations under Section 9.12, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by unintended recipients of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than to the extent that any
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties, or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 9.04     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower





--------------------------------------------------------------------------------





may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender (or any Issuing Bank) may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), provided, further that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee (it being
understood and agreed that it will be reasonable for the Company to withhold its
consent if an assignment would result in greater payments under Section 2.15 or
2.17 than had been applicable to the assignor of such Loans);
(B)    the Administrative Agent; and
(C)    with respect to any assignment of a Lender’s Commitment to make Revolving
Loans, the Swingline Lender and each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing





--------------------------------------------------------------------------------





and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E)    any assignment of Loans made to the Dutch Borrower shall only be made to
Non-public Lenders.
Notwithstanding anything to the contrary in this Agreement, a Lender may not
assign all or any portion of its rights and obligations under this Agreement to
a Borrower or any of their respective Subsidiaries or Affiliates, a natural
Person or a Defaulting Lender.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for, the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). An assignee of Loans shall not
be entitled to receive any greater payment under Section 2.15 or 2.17 than the
applicable assignor would have been entitled to receive at the time of the
assignment with respect to the Loans and Commitment assigned by such assignor to
such assignee, unless the assignment giving rise to such assignee is made with
the consent of the Company. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section (other than a purported assignment to a natural Person, a Borrower
or any Subsidiary or Affiliate of a Borrower, which shall be null and void).
(iv)    The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment





--------------------------------------------------------------------------------





and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    Any Lender may, without the consent of the Company, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided (A) that such Participant
agrees to be subject to the provisions of Sections 2.17, 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section and the Company receives
notification of such Participant; and (B) such Participant shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a





--------------------------------------------------------------------------------





non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Company, the Administrative Agent and such
Lender.
SECTION 9.05     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06     Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts, Integration, Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as





--------------------------------------------------------------------------------





provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution. The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption, Borrowing Request,
Interest Election Request or any other document executed in connection with this
Agreement and the transactions contemplated hereby approved by the
Administrative Agent shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
SECTION 9.07     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. In the event that any provision is held to be so prohibited or
unenforceable in any jurisdiction, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such provision to preserve the
original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).
SECTION 9.08     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Obligations of such Borrower or Subsidiary Guarantor held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York.
(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any United States Federal or
New York State Court sitting in New York County, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be





--------------------------------------------------------------------------------





conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. The Dutch Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any Federal or New York State court sitting in New York
County. The Company hereby represents, warrants and confirms that the Company
has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by the Dutch Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
Dutch Borrower hereunder and under the other Loan Documents shall have been paid
in full in accordance with the provisions hereof and thereof. The Dutch Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any Federal or New York State court
sitting in New York County by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) the Dutch Borrower at its address which the Dutch Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company). The Dutch Borrower irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon the Dutch Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to the Dutch
Borrower. To the extent the Dutch Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), the Dutch Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
SECTION 9.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO





--------------------------------------------------------------------------------





HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12     Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the written consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or any of its
Subsidiaries or its or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Company. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13     USA PATRIOT Act; Anti-Money Laundering Laws. Each Lender that
is subject to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) or any other Anti-Money
Laundering Laws hereby notifies each Loan Party that pursuant to the
requirements of the Act and any such other Anti-Money Laundering Laws, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act or such Anti-Money Laundering Laws.
SECTION 9.14     Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the applicable Subsidiary Guaranty upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.





--------------------------------------------------------------------------------





(b)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the applicable Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.
SECTION 9.15     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 9.17     Attorney Representation. If the Dutch Borrower is represented
by an attorney in connection with the signing and/or execution of this Agreement
and/or any other Loan Document it is hereby expressly acknowledged and accepted
by the parties to this Agreement and/or any other Loan Document that the
existence and extent of the attorney’s authority and the effects of the
attorney’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.
SECTION 9.18     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or





--------------------------------------------------------------------------------





understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.19     Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement





--------------------------------------------------------------------------------





satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:
(i)    none of the Administrative Agent, any Lead Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, each Lead Arranger or their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c)    The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial





--------------------------------------------------------------------------------





interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
ARTICLE X
Company Guarantee


In order to induce the Lenders to extend credit to the Dutch Borrower hereunder,
the Company hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Foreign
Secured Obligations. The Company further agrees that the due and punctual
payment of such Foreign Secured Obligations may be extended or renewed, in whole
or in part, and in accordance with the terms of this Agreement, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Foreign
Secured Obligation.
The Company waives presentment to, demand of payment from and protest to the
Dutch Borrower of any of the Foreign Secured Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against the Dutch Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Foreign Secured Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Foreign Secured Obligations; (e) the failure of the Administrative
Agent to take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Foreign Secured
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of the Dutch Borrower or any other guarantor
of any of the Foreign Secured Obligations; (g) the enforceability or validity of
the Foreign Secured Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Foreign Secured Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against the Dutch
Borrower or any other guarantor of any of the Foreign Secured Obligations, for
any reason related to this Agreement, any Swap Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Dutch Borrower or any
other guarantor of the Foreign Secured Obligations, of any of the Foreign
Secured Obligations or otherwise affecting any term of any of the Foreign
Secured Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of the Dutch
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of the Dutch Borrower to
subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Foreign Secured Obligations
or operated as a discharge thereof) and not merely of collection, and





--------------------------------------------------------------------------------





waives any right to require that any resort be had by the Administrative Agent,
any Issuing Bank or any Lender to any balance of any deposit account or credit
on the books of the Administrative Agent, any Issuing Bank or any Lender in
favor of the Dutch Borrower or any other Person.
Except as a result of the payment in full in cash of the Foreign Secured
Obligations, the obligations of the Company hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Foreign Secured Obligations, any impossibility in
the performance of any of the Foreign Secured Obligations or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Foreign Secured Obligation (including a payment effected
through exercise of a right of setoff) is rescinded, or is or must otherwise be
restored or returned by the Administrative Agent, any Issuing Bank or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise
(including pursuant to any settlement entered into by a holder of Foreign
Secured Obligations in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Dutch Borrower by virtue hereof, upon the failure of the
Dutch Borrower to pay any Foreign Secured Obligations when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, any Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, any Issuing Bank or any
Lender in cash an amount equal to the unpaid principal amount of such Foreign
Secured Obligations then due, together with accrued and unpaid interest thereon.
The Company further agrees that if payment in respect of any Foreign Secured
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Foreign Secured
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent, any Issuing Bank or any
Lender, disadvantageous to the Administrative Agent, any Issuing Bank or any
Lender in any material respect, then, at the election of the Administrative
Agent, the Company shall make payment of such Foreign Secured Obligation in
Dollars (based upon the applicable Equivalent Amount in effect on the date of
payment) and/or in New York, Chicago or such other Eurocurrency Payment Office
as is designated by the Administrative Agent and, as a separate and independent
obligation, shall indemnify the Administrative Agent, any Issuing Bank and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against the Dutch Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Foreign Secured Obligations to the Administrative Agent, the Issuing Banks and
the Lenders.
Nothing shall discharge or satisfy the liability of the Company under this
Article except the full performance and payment in cash of the Foreign Secured
Obligations.
[Signature Pages Follow]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
JOHN BEAN TECHNOLOGIES CORPORATION,
as the Company




By: /s/ Thomas W. Giacomini                
Name:    Thomas W. Giacomini
Title:    President and Chief Executive Officer


By: /s/ Brian A. Deck                    
Name:    Brian A. Deck
Title:    Executive Vice President and Chief Financial Officer


JOHN BEAN TECHNOLOGIES EUROPE B.V.,
as the Dutch Borrower




By: /s/ Gregory A. Packard                
Name:    Gregory A. Packard
Title:    Authorized Signatory



























































--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and Lender




By: /s/ Kara Treiber                    
Name:    Kara Treiber
Title:    Director















































































--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Lender




By: /s/ Jonathan M. Phillips                
Name:    Jonathan M. Phillips
Title:    Senior Vice President



























































































--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Issuing Bank, and Lender




By: /s/ Helen D. Davis                    
Name:    Helen D. Davis
Title:    Executive Director

























































































--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A., as Lender




By: /s/ Thomas Hasenauer                
Name:    Thomas Hasenauer
Title:    Director





--------------------------------------------------------------------------------





CITIBANK, N.A., as Issuing Bank and Lender




By: /s/ Susan M. Kaminski                
Name:    Susan M. Kaminski
Title:    SVP





--------------------------------------------------------------------------------





MUFG BANK, LTD., as Lender




By: /s/ Mark Maloney                    
Name:    Mark Maloney
Title:    Authorized Signatory





--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as Lender




By: /s/ Shweta Parthasarathy                
Name:    Shweta Parthasarathy
Title:    Senior Vice Presiden





--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as Issuing Bank and Lender




By: /s/ James N. DeVries                
Name:    James N. DeVries
Title:    Senior Vice President





--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Lender




By: /s/ Craig Malloy                    
Name:    Craig Malloy
Title:    Director





--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as Lender




By: /s/ John P. Malloy                    
Name:    John P. Malloy
Title:    Senior Vice President





--------------------------------------------------------------------------------





COMMERZBANK AG, NEW YORK BRANCH, as Lender




By: /s/ Anne Culver                    
Name:    Anne Culver
Title:    Vice President




By: /s/ Mark Coglitore                    
Name:    Mark Coglitore
Title:    Associate





--------------------------------------------------------------------------------







COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Lender




By: /s/ William J. Binder                
Name:    William J. Binder
Title:    Executive Director




By: /s/ Piet Hein Knook                
Name:    Piet Hein Knook
Title:    Vice President





--------------------------------------------------------------------------------





THE ROYAL BANK OF CANADA, as Lender




By: /s/ Philippe Pepin                    
Name:    Philippe Pepin
Title:    Authorized Signatory





--------------------------------------------------------------------------------









SUNTRUST BANK, as Lender




By: /s/ Carlos Cruz                    
Name:    Carlos Cruz
Title:    Director





--------------------------------------------------------------------------------

















THE NORTHERN TRUST COMPANY, as Lender




By: /s/ Lisa DeCristofaro                
Name:    Lisa DeCristofaro
Title:    SVP









